

Exhibit 10.1
EXECUTION VERSION


AGREEMENT AND PLAN OF MERGER



dated as of


February 26, 2020


among


GAIN CAPITAL HOLDINGS, INC.,


INTL FCSTONE INC.


and


GOLF MERGER SUB I INC.








--------------------------------------------------------------------------------





TABLE OF CONTENTS
PAGE
ARTICLE 1 DEFINITIONS
1

Section 1.01 . Definitions    1
Section 1.02 . Other Definitional and Interpretative Provisions    10
ARTICLE 2 THE MERGER
11

Section 2.01 . The Merger.    11
Section 2.02 . Conversion of Shares    12
Section 2.03 . Surrender and Payment.    12
Section 2.04 . Dissenting Shares    14
Section 2.05 . Treatment of Company Equity Awards.    14
Section 2.06 . Convertible Securities    16
Section 2.07 . Adjustments    16
Section 2.08 . Withholding Rights    16
Section 2.09 . Lost Certificates    16
ARTICLE 3 THE SURVIVING CORPORATION
17

Section 3.01 . Certificate of Incorporation    17
Section 3.02 . Bylaws    17
Section 3.03 . Directors and Officers    17




--------------------------------------------------------------------------------




ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
17

Section 4.01 . Corporate Existence and Power    17
Section 4.02 . Corporate Authorization.    18
Section 4.03 . Governmental Authorization    18
Section 4.04 . Non-contravention    18
Section 4.05 . Capitalization.    19
Section 4.06 . Subsidiaries.    20
Section 4.07 . SEC Filings and the Sarbanes-Oxley Act; Regulatory Reports.    21
Section 4.08 . Financial Statements.    23
Section 4.09 . Disclosure Documents    23
Section 4.10 . Absence of Certain Changes.    23
Section 4.11 . No Undisclosed Material Liabilities    23
Section 4.12 . Compliance with Laws.    24
Section 4.13 . Litigation    25
Section 4.14 . Properties.    25
Section 4.15 . Intellectual Property.    25
Section 4.16 . Taxes    27
Section 4.17 . Employees and Employee Benefit Plans.    28
Section 4.18 . Environmental Matters    31




--------------------------------------------------------------------------------




Section 4.19 . Material Contracts.    31
Section 4.20 . Finders’ Fees    33
Section 4.21 . Opinion of Financial Advisor    33
Section 4.22 . Antitakeover Statutes and Rights Agreement    33
Section 4.23 . Permits.    33
Section 4.24 . Regulated Subsidiary Compliance Matters    34
Section 4.25 . Labor Matters.    34
Section 4.26 . Insurance    35
Section 4.27 . Transactions with Affiliates    35
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT
36

Section 5.01 . Corporate Existence and Power    36
Section 5.02 . Corporate Authorization    36
Section 5.03 . Governmental Authorization    36
Section 5.04 . Non-contravention    36
Section 5.05 . Disclosure Documents    37
Section 5.06 . Finders’ Fees    37
Section 5.07 . Financing    37
Section 5.08 . Solvency    37
Section 5.09 . Litigation    38




--------------------------------------------------------------------------------




Section 5.10 . Ownership of Company Stock    38
Section 5.11 . Absence of Certain Agreements    38
Section 5.12 . Management Agreements    38
Section 5.13 . Acknowledgement of No Other Representations and Warranties    38
ARTICLE 6 COVENANTS OF THE COMPANY
39

Section 6.01 . Conduct of the Company    39
Section 6.02 . Company Stockholder Meeting    42
Section 6.03 . Access to Information    43
Section 6.04 . No Solicitation; Other Offers.    44
Section 6.05 . Cooperation with Financing.    48
Section 6.06 . Certain Indebtedness; Convertible Notes.    53
Section 6.07 . Transition    53
Section 6.08 . Insurance Matters.    53
ARTICLE 7 COVENANTS OF PARENT
54

Section 7.01 . Conduct of Parent    54
Section 7.02 . Obligations of Merger Sub    54
Section 7.03 . Voting of Shares    54
Section 7.04 . Director and Officer Liability    54




--------------------------------------------------------------------------------




Section 7.05 . Employee Matters.    56
ARTICLE 8 COVENANTS OF PARENT AND THE COMPANY
58

Section 8.01 . Regulatory Undertakings.    58
Section 8.02 . Certain Filings.    61
Section 8.03 . Public Announcements    62
Section 8.04 . Further Assurances    62
Section 8.05 . Notices of Certain Events    62
Section 8.06 . Section 16 Matters    63
Section 8.07 . Litigation and Proceedings    63
ARTICLE 9 CONDITIONS TO THE MERGER
63

Section 9.01 . Conditions to the Obligations of Each Party    63
Section 9.02 . Conditions to the Obligations of Parent and Merger Sub    64
Section 9.03 . Conditions to the Obligations of the Company    65
ARTICLE 10 TERMINATION
65

Section 10.01 . Termination    65
Section 10.02 . Effect of Termination    66
ARTICLE 11 MISCELLANEOUS
67





--------------------------------------------------------------------------------




Section 11.01 . Notices    67
Section 11.02 . Survival of Representations and Warranties    68
Section 11.03 . Amendments and Waivers.    68
Section 11.04 . Expenses; Termination Fee.    68
Section 11.05 . Disclosure Schedule and SEC Document References    69
Section 11.06 . Binding Effect; Benefit; Assignment.    70
Section 11.07 . Governing Law    70
Section 11.08 . Jurisdiction    71
Section 11.09 . WAIVER OF JURY TRIAL    72
Section 11.10 . Counterparts; Effectiveness    72
Section 11.11 . Entire Agreement    72
Section 11.12 . Severability    72
Section 11.13 . Specific Performance    72










--------------------------------------------------------------------------------





AGREEMENT AND PLAN OF MERGER
AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of February 26, 2020
among GAIN Capital Holdings, Inc., a Delaware corporation (the “Company”), INTL
FCStone Inc., a Delaware corporation (“Parent”), and Golf Merger Sub I Inc., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”).
W I T N E S S E T H:
WHEREAS, the respective Boards of Directors of the Company and Merger Sub have
(i) approved the execution of this Agreement and the transactions contemplated
hereby and declared it advisable that the respective stockholders of the Company
and Merger Sub approve and adopt this Agreement pursuant to which, among other
things, Parent would acquire the Company by means of a merger of Merger Sub with
and into the Company on the terms and subject to the conditions set forth in
this Agreement and in accordance with the applicable provisions of Delaware Law
and (ii) determined that the transactions contemplated by the Agreement,
including the Merger, are in the best interests of, respectively, the Company
and Merger Sub and their respective stockholders.
WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to Parent’s willingness to enter into this Agreement, Parent has
entered into Voting and Support Agreements (each, a “Voting and Support
Agreement”) and, collectively, the “Voting and Support Agreements”) with certain
stockholders of the Company, in each case in the form agreed to by the parties.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows:




--------------------------------------------------------------------------------





Article 1
DEFINITIONS

Section 1.01    . Definitions. As used herein, the following terms have the
following meanings:
“1933 Act” means the Securities Act of 1933.
“1934 Act” means the Securities Exchange Act of 1934.
“Acquisition Proposal” means any proposal or offer from any Third Party relating
to any (i) direct or indirect acquisition (whether in a single transaction or a
series of related transactions) of assets of the Company or its Subsidiaries
(including securities of Subsidiaries) equal to 15% or more of the consolidated
assets of the Company, or to which 15% or more of the revenues or earnings of
the Company on a consolidated basis are attributable, (ii) direct or indirect
acquisition (whether in a single transaction or a series of related
transactions) of 15% or more of any class of equity or voting securities of (1)
the Company or (2) any of its Subsidiaries to which 15% or more of the revenues
or earnings of the Company on a consolidated basis are attributable, (iii)
tender offer or exchange offer that, if consummated, would result in such Third
Party beneficially owning 15% or more of any class of equity or voting
securities of (1) the Company or (2) any of its Subsidiaries to which 15% or
more of the revenues or earnings of the Company on a consolidated basis are
attributable, or (iv) merger, consolidation, share exchange, business
combination, joint venture, reorganization, recapitalization, liquidation,
dissolution or similar transaction involving the Company or any of its
Subsidiaries, under which such Third Party would acquire, directly or
indirectly, (A) assets (including securities of Subsidiaries) equal to 15% or
more of the consolidated assets of the Company, or to which 15% or more of the
revenues or earnings of the Company on a consolidated basis are attributable, or
(B) beneficial ownership of 15% or more of any class of equity or voting
securities of (1) the Company or (2) any of its Subsidiaries to which 15% or
more of the revenues or earnings of the Company on a consolidated basis are
attributable.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
“Applicable Law” means, with respect to any Person, any domestic or foreign
federal, state or local law (statutory, common or otherwise), constitution,
treaty, convention, ordinance, code, rule, regulation, Order, injunction,
judgment, decree, ruling, instrument, or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person, as amended unless expressly specified otherwise.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
“CFTC” means the U.S. Commodity Futures Trading Commission.




--------------------------------------------------------------------------------




“Code” means the U.S. Internal Revenue Code of 1986.
“Collective Bargaining Agreement” means any written or oral agreement,
memorandum of understanding or other contractual obligation between the Company
or any of its Subsidiaries and any labor organization or other authorized
employee representative representing any director, officer, employee or
individual independent contractor of the Company or any of its Subsidiaries.
“Company 10-K” means the Company’s annual report on Form 10-K for the fiscal
year ended December 31, 2018.
“Company 401(k) Plan” means the GAIN Capital Holdings, Inc. 401k Plan, as
amended from time to time.
“Company Balance Sheet” means the consolidated balance sheet of the Company and
its Subsidiaries as of September 30, 2019 and the footnotes thereto set forth in
the Company’s quarterly report on Form 10-Q for the fiscal quarter ended
September 30, 2019.
“Company Balance Sheet Date” means September 30, 2019.
“Company Disclosure Schedule” means the disclosure schedule dated as of the date
hereof regarding this Agreement that has been provided by the Company to Parent
and Merger Sub prior to the execution of this Agreement.
“Company Equity Awards” means the Company Stock Options, the Company Restricted
Stock Units and the Company Restricted Stock Awards.
“Company ESPP” means the Company’s 2011 Employee Stock Purchase Plan.
“Company ICP” means the Company’s 2015 Omnibus Incentive Compensation Plan, the
Company’s 2010 Omnibus Incentive Compensation Plan (as amended from time to
time) and any predecessor stock option, stock incentive, stock award, or other
equity compensation plans thereto.
“Company Material Adverse Effect” means any event, change, development,
circumstance or effect that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on the financial
condition, business or results of operations of the Company and its
Subsidiaries, taken as a whole, excluding any event, change, development,
circumstance or effect to the extent arising out of any of the following: (A)
changes in GAAP or in the regulatory accounting requirements applicable to any
industry in which the Company and its Subsidiaries operate, (B) changes in the
financial or securities markets or general economic or political conditions in
the United States or any other country or region, (C) changes (including changes
in Applicable Law or interpretations thereof) or conditions generally affecting
any of the industries in which the Company and its Subsidiaries operate, (D)
acts of war, sabotage, terrorism or natural disasters, (E) the execution,
delivery and performance of this Agreement or the public announcement, pendency
or consummation




--------------------------------------------------------------------------------




(excluding, in the case of consummation, the Specified Representations) of the
transactions contemplated by this Agreement including the impact thereof on the
relationships, contractual or otherwise, of the Company and any of its
Subsidiaries with employees, customers, suppliers or other Third Parties, (F)
any Transaction Litigation, (G) any failure in and of itself by the Company and
its Subsidiaries to meet any internal or published budgets, projections,
forecasts or predictions of financial performance or integration synergies for
any period (provided that the exception in this clause (G) shall not preclude
Parent from asserting that any underlying facts giving rise or contributing to
such failure should be taken into account in determining whether there has been,
or would reasonably be expected to be, a Company Material Adverse Effect), (H)
any action taken (or omitted to be taken) at the written request of Parent or
Merger Sub, (I) any change, in and of itself, in the price and/or trading volume
of the Company Stock on NYSE or any other market in which such securities are
quoted for purchase and sale (provided that the exception in this clause (I)
shall not preclude Parent from asserting that any underlying facts giving rise
or contributing to such change should be taken into account in determining
whether there has been, or would reasonably be expected to be, a Company
Material Adverse Effect) or (J) any action taken by the Company or any of its
Subsidiaries that is required pursuant to this Agreement, including any actions
required under this Agreement to obtain any approval or authorization under
applicable antitrust, competition or other Applicable Laws for the consummation
of the Merger, except in the case of clauses (A), (B), (C) and (D), to the
extent that any such event, change, development, circumstance or effect has a
materially disproportional adverse effect on the Company and its Subsidiaries,
taken as a whole, relative to the adverse effect such event, change,
development, circumstance or effect has on other companies in the same industry
or industries in the Company and its Subsidiaries operate (in which case the
incremental, but only the incremental, materially disproportionate adverse
effect may be taken into account in determining whether a Company Material
Adverse Effect has occurred).
“Company Rights” means the Preferred Stock purchase rights issued pursuant to
the Company Rights Agreement.
“Company Rights Agreement” means the Rights Agreement dated as of April 9, 2013,
between the Company and Broadridge Corporate Issuer Solutions, Inc., as rights
agent, as amended by that certain Amendment No. 1 to the Rights Agreement, dated
as of April 8, 2016 and as further amended by that certain Amendment No. 2 to
the Rights Agreement, dated as of April 8, 2019.
“Company Stock” means the common stock, $0.00001 par value, of the Company,
together with the associated Company Rights.
“Consent” means any consent, approval, waiver, license, permit, exemption,
franchise, clearance, Order or authorization.
“Contract” means any legally binding written or oral contract, agreement,
obligation, understanding, instrument, lease or license.
“De Minimis Effect” means losses or damages equal to .75% or more of the
aggregate Merger Consideration payable to all stockholders of the Company.




--------------------------------------------------------------------------------




“Delaware Law” means the General Corporation Law of the State of Delaware.
“Environmental Laws” means any Applicable Law relating to (i) the protection,
preservation, or restoration of the environment (including air, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource) or (ii) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Substances.
“Environmental Permits” means all Consents (including Consents required by
contract), variances, exemptions, orders, certificates, approvals and other
similar authorizations, in each case, of Governmental Authorities required by
Environmental Law for the business of the Company or any of its Subsidiaries, as
applicable.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” of any entity means any other entity that, together with such
entity, would (at any relevant time) be treated as a single employer under
Section 414 of the Code.
“Excluded Information” shall mean (1) pro forma financial statements; (2)
description of all or any portion of the Financing, including any “description
of notes”, and other information customarily provided by financing sources or
their counsel; (3) risk factors relating to all or any component of the
Financing; (4) “segment” financial information; and (5) other information
required by Rules 3-05, 3-09, 3-10 or 3-16 of Regulation S-X under the
Securities Act, any Compensation Discussion and Analysis or other information
required by Item 402 of Regulation S-K under the Securities Act and, if the
Financing does not involve an offering of securities on a registered basis with
the SEC, any other information customarily excluded from an offering memorandum
for private placements of debt securities under Rule 144A promulgated under the
Securities Act.
“Financing Parties” means any entity that has committed to provide or otherwise
entered into agreements in connection with any Financing and their respective
Affiliates and their respective Affiliates, Representatives, stockholders,
limited partners and their respective successors and assignees; provided that
neither Parent nor any Affiliate of Parent shall be a Financing Party.
“Fraud” means willfully and with actual knowledge (and not imputed or
constructive knowledge) committing common law fraud with the specific intent to
deceive and mislead. For the avoidance of doubt, “Fraud” does not include
equitable fraud, promissory fraud, unfair dealings fraud, or any torts
(including fraud) to the extent based on negligence or recklessness.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency,




--------------------------------------------------------------------------------




commission, authority or official, including any political subdivision thereof
and any Self‑Regulatory Organization.
“Hazardous Substance” means any substance, material or waste that is listed,
defined, designated, or classified as hazardous, toxic, radioactive, dangerous
or a “pollutant” or “contaminant” or words of similar meaning under any
Applicable Law relating to the environment or natural resources or that are
otherwise subject to any Environmental Law, including petroleum or any
derivative or byproduct thereof, radon, radioactive material, asbestos, or
asbestos-containing material, urea formaldehyde, foam insulation or
polychlorinated biphenyls.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Intellectual Property” means any and all of the following, whether or not
registered, and all rights therein, arising in the United States or any other
jurisdiction throughout the world: (i) trademarks, service marks, trade names,
certification marks, logos, trade dress, brand names, corporate names, Internet
domain names, Internet account names (including social networking and media
names) and other indicia of origin, together with all goodwill associated
therewith or symbolized thereby, and all registrations and applications relating
to the foregoing; (ii) patents and pending patent applications and all
divisions, continuations, continuations-in-part, reissues, reexaminations, and
any extensions thereof; (iii) registered and unregistered copyrights (including
those in software), all registrations and applications to register the same, and
all renewals, extensions, reversions and restorations thereof; (iv) trade
secrets and rights in confidential technology and information, know-how,
inventions, improvements, processes, formulae, algorithms, models,
methodologies, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals; (v) rights in software; (vi) other
similar types of proprietary or intellectual property; and (vii) claims or
causes of action arising out of or related to any past, present and future
infringement, misappropriation or other violation of any of the foregoing.
“IT Assets” means any and all computers, software, firmware, middleware,
servers, workstations, routers, hubs, switches, data communications lines and
other information technology equipment, and all associated documentation, owned
by, or licensed or leased to, the Company or any of its Subsidiaries.
“Key Employee” means the employees of the Company and its Subsidiaries set forth
on Section 1.01(d) of the Company Disclosure Schedule.
“knowledge” means (i) with respect to the Company, the actual knowledge, after
reasonable inquiry, of the individuals listed on Section 1.01(a) of the Company
Disclosure Schedule and (ii) with respect to Parent, the actual knowledge, after
reasonable inquiry, of the individuals listed on Section 1.01 of the Parent
Disclosure Schedule.
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance, easement, right of way, encroachment or
other similar adverse claim of any kind in respect of such property or asset.




--------------------------------------------------------------------------------




“NYSE” means the New York Stock Exchange.
“Order” means any order, writ, decree, judgment, award, injunction, ruling or
settlement issued, promulgated, made, rendered or entered into by any
Governmental Authority or arbitrator (in each case, whether temporary,
preliminary or permanent).
“Owned Intellectual Property” means any and all Intellectual Property owned or
purported in writing to be owned by the Company or any of its Subsidiaries.
“Parent Disclosure Schedule” means the disclosure schedule dated the date hereof
regarding this Agreement that has been provided by Parent to the Company.
“Parent Material Adverse Effect” means any event, change, effect, development or
occurrence that would reasonably be expected to prevent, impair or materially
delay the ability of Parent or Merger Sub to perform its obligations hereunder
or prevent, impair or materially delay the consummation of the Merger or the
other Transactions.
“Permitted Lien” means (a) Liens for Taxes other than for current Taxes not yet
due or payable or for Taxes that are being contested in good faith pursuant to
appropriate Proceedings and for which the Company has established (or has had
established on its behalf and for its sole benefit and recourse) in accordance
with GAAP an adequate reserve; (b) materialmen’s, warehousemen’s, mechanics’,
carriers’, workmen’s, repairmen’s liens and any statutory or other similar Liens
arising or incurred in the ordinary course of business by operation of
Applicable Law with respect to a liability that is not yet due or delinquent or
being contested in good faith; (c) pledges or deposits in the ordinary course of
business consistent with past practice to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
consistent with past practice; (e) Liens, defects or irregularities in title,
easements, rights-of-way, declarations, covenants, restrictions and other
similar matters that would not, individually or in the aggregate, reasonably be
expected to materially impair the continued business operations of the Company
and its Subsidiaries, taken as a whole; (f) all applicable zoning, entitlement,
conservation restrictions, building and similar codes and regulations and other
land use regulations that would not, individually or in the aggregate,
reasonably be expected to materially impair the continued business operations of
the Company and its Subsidiaries, taken as a whole; (g) Liens to be released at
or prior to Closing; (h) Liens in the ordinary course of business consistent
with past practice securing obligations in respect of short-term revolving lines
of credit of the Company or its Subsidiaries in effect as of the date hereof;
(i) Liens relating to intercompany borrowings among the Company and its
wholly-owned subsidiaries; (j) Liens set forth on Section 1.01(c) of the Company
Disclosure Schedule; (k) with respect to any leased real property, any statutory
or contractual Liens of landlords or Liens affecting the landlord’s interests or
underlying fee interest for amounts not due and payable or that are being
contested in good faith by appropriate proceedings and for which adequate
accruals or reserves have been established in accordance with GAAP; (l) Liens in
the ordinary course of business consistent with past practice in connection with
prime broker




--------------------------------------------------------------------------------




relationships and (m) Liens arising under original purchase price conditional
sales contracts and equipment leases with third parties entered into in the
ordinary course of business.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
“Proceeding” means any legal, administrative, mediation or arbitral proceedings,
claims, suits, actions or governmental or regulatory brought, conducted or heard
by or before or otherwise involving any Governmental Authority or any mediator,
arbitrator or arbitration panel.
“Regulated Subsidiary” means each of the following Subsidiaries of the Company:
GAIN Capital Group, LLC, GAIN Global Markets, Inc., GAIN Capital UK, Ltd., GAIN
Capital Australia Pty Ltd., GAIN Capital-Forex.com Canada, Ltd, GAIN Capital
Singapore Pte. Ltd., GAIN Capital Japan Co., Ltd., Global Asset Advisors, LLC,
Gain GTX, LLC, Trade Facts Ltd., GAIN Capital Securities, Inc., GAIN Capital
Forex.com Hong Kong, Ltd., GAIN Capital Payments, Ltd., and GTX SEF, LLC.
“Regulatory Documents” means, with respect to a Person, all filings, together
with any amendments required to be made with respect thereto, filed, or required
to be filed, by such Person with any applicable Governmental Authority pursuant
to Applicable Law or to such other entity designated by the Governmental
Authority or under Applicable Law, including the applicable rules and
regulations of any Governmental Authority.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.
“SEC” means the United States Securities and Exchange Commission.
“Self-Regulatory Organization” means a self-regulatory organization, including
any “self-regulatory organization” as such term is defined in Section 3(a)(26)
of the 1934 Act, any “self-regulatory organization” as such term is defined in
CFTC Rule 1.3 and any other U.S. or non-U.S. securities exchange, futures
exchange, futures association, commodities exchange, clearinghouse or clearing
organization, in each case, of which a Regulated Subsidiary is required under
Applicable Law to be a member.
“Specified Representations” means the representations and warranties set forth
in Section 4.02(a), Section 4.03, Section 4.04, Section 4.17(f), Section 4.22
and Section 4.26.


“Subsidiary” means, with respect to any Person, (i) any Person of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
are at any time directly or indirectly owned by such Person; or (ii) any other
Person more than 50% of the outstanding voting securities of which are owned,
directly or indirectly, by such first Person.
“Tax” means any income, gross receipts, franchise, sales, use, ad valorem,
property, payroll, withholding, excise, severance, transfer, employment,
estimated, alternative or add-on minimum, value added, stamp, occupation,
premium, environmental or windfall profits tax, and




--------------------------------------------------------------------------------




any other taxes, fees, levies, imposts, customs, duties, licenses or other like
assessment or charge of any kind whatsoever (including withholding on amounts
paid to or by any Person), together with any interest, penalty, addition to tax
or additional amount with respect thereto (including penalties for failure to
file or late filing of any tax return, report or other filing, and any interest
in respect of such penalties, additions to tax or additional amounts imposed by
any federal, state, local, non-U.S. or other Taxing Authority).
“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority with
respect to Taxes, including information returns, any documents with respect to
or accompanying payments of estimated Taxes, or with respect to or accompanying
requests for the extension of time in which to file any such report, return,
document, declaration or other information.
“Tax Sharing Agreement” means any existing agreement binding any Person or any
of its Subsidiaries that provides for the allocation, apportionment, sharing or
assignment of any Tax liability or benefit, or the transfer or assignment of
income, revenues, receipts, or gains for the purpose of determining any Person’s
Tax liability, other than agreements entered into in the ordinary course of
business that do not have as a principal purpose addressing Tax matters.
“Taxing Authority” means any Governmental Authority responsible for the
imposition or collection of any tax.
“Third Party” means any Person, including as defined in Section 13(d) of the
1934 Act, other than Parent or any of its Affiliates.
“Transactions” means the transactions contemplated by this Agreement (including
the Merger).
(a)    Each of the following terms is defined in the Section set forth opposite
such term:
Term
Section
2020 Convertible Notes
2.06
2022 Convertible Notes
2.06
2020 Convertible Notes Indenture
2.06
2022 Convertible Notes Indenture
2.06
Acceptable Confidentiality Agreement
6.04(f)(i)
Adverse Recommendation Change
6.04(a)(iii)
Agreement
Preamble
Antitrust Division
8.01(c)
Certificates
2.03(a)
Closing
2.01(b)
Company
Preamble
Company Board Recommendation
4.02(b)
Company Employee
7.05(a)





--------------------------------------------------------------------------------




Term
Section
Company Expense Reimbursement
11.04(c)
Company Insurance Policies
4.26
Company Intervening Event
6.04(f)(iii)
Company Permits
4.23
Company Plans
4.17(a)
Company Registered IP
4.15(a)
Company Restricted Stock Award
2.05(b)
Company Restricted Stock Unit
2.05(b)
Company SEC Documents
4.07(a)
Company Securities
4.05(c)
Company Stock Option
2.05(a)
Company Stockholder Approval
4.02(a)
Company Stockholder Meeting
6.02
Company Subsidiary Securities
4.06(b)
Confidentiality Agreement
6.03
Continuing Employee
7.05(a)
Convertible Notes
2.06
Convertible Notes Indentures
2.06
Dissenting Shares
2.04
D&O Insurance
7.04(c)
Effective Time
2.01(c)
e-mail
11.01
End Date
10.01(b)(i)
Exchange Agent
2.03(a)
Financing
6.05(a)
FTC
8.01(c)
Indemnified Person
7.04(a)
Internal Controls
4.07(e)
Lease
4.14(b)
Material Contract
4.19(a)
Materially Burdensome Regulatory Condition
8.01(a)
Merger
2.01(a)
Merger Consideration
2.02(a)
Merger Sub
Preamble
Parent
Preamble
Preferred Stock
4.05(a)
Proxy Statement
4.09
Regulation S-K
4.11
Regulatory Agency
4.07(h)
Representatives
6.04(a)
Requisite Regulatory Approvals
8.01(a)





--------------------------------------------------------------------------------




Term
Section
Solvent
5.08
Superior Proposal
6.04(f)(ii)
Surviving Corporation
2.01(a)
Surviving Corporation Plans
7.05(c)
Termination Fee
11.04(b)(i)
Transaction Litigation
8.05(d)
Transition Team
6.07
Uncertificated Shares
2.03(a)
Voting and Support Agreements
Recital




Section 1.02    . Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits, Annexes and Schedules are to
Articles, Sections, Exhibits, Annexes and Schedules of this Agreement unless
otherwise specified. All Exhibits, Annexes and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit, Annex
or Schedule but not otherwise defined therein, shall have the meaning as defined
in this Agreement. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any statute
shall be deemed to refer to such statute as amended from time to time and to any
rules or regulations promulgated thereunder. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof; provided that
with respect to any contract listed on Section 4.11 of the Company Disclosure
Schedule, references to such contract shall not include any amendments,
modifications or supplements unless also listed. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to “law”, “laws” or to a particular
statute or law shall be deemed also to include any Applicable Law.

ARTICLE 2    
THE MERGER




--------------------------------------------------------------------------------





Section 2.01    . The Merger.
(a)    At the Effective Time, Merger Sub shall be merged (the “Merger”) with and
into the Company in accordance with Delaware Law, whereupon the separate
existence of Merger Sub shall cease, and the Company shall be the surviving
corporation (the “Surviving Corporation”).
(b)    Subject to the provisions of Article 9, the closing of the Merger (the
“Closing”) shall take place in New York City at the offices of Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, New York, 10017 as soon as
possible, but in any event no later than three Business Days after the date the
conditions set forth in Article 9 (other than conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or, to the
extent permissible, waiver of those conditions at the Closing) have been
satisfied or, to the extent permissible, waived by the party or parties entitled
to the benefit of such conditions, or at such other place, at such other time or
on such other date as Parent and the Company may mutually agree in writing.
(c)    At the Closing, the Company and Merger Sub shall file a certificate of
merger with the Delaware Secretary of State and make all other filings or
recordings required by Delaware Law in connection with the Merger. The Merger
shall become effective at such time (the “Effective Time”) as the certificate of
merger is duly filed with the Delaware Secretary of State (or at such later time
as may be specified in the certificate of merger).
(d)    From and after the Effective Time, the Surviving Corporation shall
possess all the rights, powers, privileges and franchises and be subject to all
of the obligations, liabilities, restrictions and disabilities of the Company
and Merger Sub, all as provided under Delaware Law.

Section 2.02    . Conversion of Shares. At the Effective Time, by virtue of the
Merger and without any action on the part of Parent, Merger Sub, the Company or
the holders of any shares of Company Stock or any shares of capital stock of
Parent or Merger Sub:
(a)    Except as otherwise provided in Section 2.02(b), Section 2.02(c) or
Section 2.04, each share of Company Stock outstanding immediately prior to the
Effective Time shall be converted into the right to receive $6.00 in cash,
without interest (such per share amount, the “Merger Consideration”). As of the
Effective Time, all such shares of Company Stock shall no longer be outstanding
and shall automatically be canceled and retired and shall cease to exist, and
shall thereafter represent only the right to receive the Merger Consideration to
be paid in accordance with Section 2.03, without interest.
(b)    Each share of Company Stock held by the Company as treasury stock or
owned by Parent, Merger Sub or any other Subsidiary of Parent immediately prior
to the Effective Time shall be canceled, and no payment shall be made with
respect thereto.
(c)    Each share of Company Stock held by any Subsidiary of the Company
immediately prior to the Effective Time shall be converted into such number of
shares of stock of the




--------------------------------------------------------------------------------




Surviving Corporation such that each such Subsidiary owns the same percentage of
the outstanding capital stock in the Surviving Corporation immediately following
the Effective Time as such Subsidiary owned in the Company immediately prior to
the Effective Time.
(d)    Each share of common stock of Merger Sub outstanding immediately prior to
the Effective Time shall be converted into and become one share of common stock
of the Surviving Corporation with the same rights, powers and privileges as the
shares so converted and, except as provided in Section 2.02(c), shall constitute
the only outstanding shares of capital stock of the Surviving Corporation.

Section 2.03    . Surrender and Payment.
(a)    Prior to the Effective Time, Parent shall appoint an agent reasonably
acceptable to the Company (the “Exchange Agent”) for the purpose of exchanging
for the Merger Consideration certificates representing shares of Company Stock
(the “Certificates”) or uncertificated shares of Company Stock (the
“Uncertificated Shares”). At or prior to the Effective Time, Parent shall make
available to the Exchange Agent the Merger Consideration to be paid in respect
of the Certificates and the Uncertificated Shares. Such funds may be invested by
the Exchange Agent as directed by Parent; provided that (i) no such investment
or losses thereon shall affect the Merger Consideration payable hereunder and
following any losses if such funds are inadequate to pay the amounts to which
holders of Company Stock are entitled pursuant to this Article 2, then Parent
shall promptly provide additional funds to the Exchange Agent for the benefit of
the stockholders of the Company in the amount of any such deficiency and (ii)
such investments shall only be in short-term obligations of the United States of
America with maturities of no more than 30 days or guaranteed by the United
States of America and backed by the full faith and credit of the United States
of America or in commercial paper obligations rated A-1 or P-1 or better by
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., respectively.
Any interest or income produced by such investments will be payable to the
Surviving Corporation or Parent, as Parent directs. As promptly as reasonably
practicable after the Effective Time (but no later than five Business Days
thereafter), Parent shall send, or shall cause the Exchange Agent to send, to
each holder of shares of Company Stock at the Effective Time a letter of
transmittal and instructions (which shall specify that the delivery shall be
effected, and risk of loss and title shall pass, only upon proper delivery of
the Certificates or transfer of the Uncertificated Shares to the Exchange Agent)
for use in such exchange.
(b)    Each holder of shares of Company Stock that have been converted into the
right to receive the Merger Consideration shall be entitled to receive, upon (i)
surrender to the Exchange Agent of a Certificate, together with a properly
completed letter of transmittal, or (ii) receipt of an “agent’s message” by the
Exchange Agent (or such other evidence, if any, of transfer as the Exchange
Agent may reasonably request) in the case of a book-entry transfer of
Uncertificated Shares, in each case (i) or (ii), the Merger Consideration in
respect of the Company Stock represented by a Certificate or Uncertificated
Share. Until so surrendered or transferred, as the case may be, each such
Certificate or Uncertificated Share shall represent after the Effective Time for
all purposes only the right to receive such Merger Consideration.




--------------------------------------------------------------------------------




(c)    If any portion of the Merger Consideration is to be paid to a Person
other than the Person in whose name the surrendered Certificate or the
transferred Uncertificated Share is registered, it shall be a condition to such
payment that (i) either such Certificate shall be properly endorsed or shall
otherwise be in proper form for transfer or such Uncertificated Share shall be
properly transferred and (ii) the Person requesting such payment shall pay to
the Exchange Agent any transfer or other Taxes required as a result of such
payment to a Person other than the registered holder of such Certificate or
Uncertificated Share or establish to the satisfaction of the Exchange Agent that
such Tax has been paid or is not payable.
(d)    After the Effective Time, there shall be no further registration of
transfers of shares of Company Stock. If, after the Effective Time, Certificates
or Uncertificated Shares are presented to the Surviving Corporation or the
Exchange Agent, they shall be canceled and exchanged for the Merger
Consideration provided for, and in accordance with the procedures set forth, in
this Article 2.
(e)    Any portion of the Merger Consideration made available to the Exchange
Agent pursuant to Section 2.03(a) that remains unclaimed by the holders of
shares of Company Stock twelve months after the Effective Time shall be returned
to Parent, upon demand, and any such holder who has not exchanged shares of
Company Stock for the Merger Consideration in accordance with this Section 2.03
prior to that time shall thereafter look only to Parent for payment of the
Merger Consideration in respect of such shares without any interest thereon.
Notwithstanding the foregoing, Parent and its Subsidiaries (including the
Surviving Corporation and its Subsidiaries) shall not be liable to any holder of
shares of Company Stock for any amounts paid to a public official pursuant to
applicable abandoned property, escheat or similar Applicable Laws. Any Merger
Consideration remaining unclaimed by holders of shares of Company Stock
immediately prior to such time as such amounts would otherwise escheat to or
become the property of any Governmental Authority shall, to the extent permitted
by Applicable Law, become the property of Parent free and clear of any claims or
interest of any Person previously entitled thereto.

Section 2.04    . Dissenting Shares. Notwithstanding Section 2.02, shares of
Company Stock outstanding immediately prior to the Effective Time and held by a
holder who has not voted in favor of the Merger or consented thereto in writing
and who has properly demanded appraisal for such shares in accordance with
Delaware Law (“Dissenting Shares”) shall not be converted into the right to
receive the Merger Consideration, unless and until such holder fails to perfect,
withdraws or otherwise loses the right to appraisal. If, after the Effective
Time, such holder fails to perfect, withdraws or otherwise loses the right to
appraisal, such shares shall be treated as if they had been converted as of the
Effective Time into the right to receive the Merger Consideration, without
interest thereon. The Company shall give Parent prompt notice of any demands
received by the Company for appraisal of shares, and Parent shall direct all
negotiations and proceedings with respect to such demands. Except with the prior
written consent of Parent or as required by Applicable Law, the Company shall
not make any payment with respect to, or offer to settle or settle, any such
demands.




--------------------------------------------------------------------------------





Section 2.05    . Treatment of Company Equity Awards.
(a)    At the Effective Time, each outstanding option to purchase shares of
Company Stock under the Company ICP (a “Company Stock Option”), whether or not
exercisable or vested, that is outstanding and unexercised immediately prior to
the Effective Time shall, automatically and without any action on behalf of the
holder thereof, become vested as of immediately prior to the Effective Time,
shall be canceled and shall entitle the holder of each such Company Stock Option
to receive (without interest) as soon as reasonably practicable after the
Effective Time an amount in cash determined by multiplying (i) the excess, if
any, of the per share Merger Consideration over the applicable exercise price of
such Company Stock Option by (ii) the number of shares of Company Stock such
holder could have purchased (assuming full vesting of all options) had such
holder exercised such option in full immediately prior to the Effective Time,
less applicable Taxes required to be withheld with respect to such payment. For
the avoidance of doubt, any Company Stock Option which has an exercise price per
share of Company Stock that is greater than or equal to the Merger Consideration
shall be cancelled at the Effective Time for no consideration or payment.
(b)    At the Effective Time, each (i) restricted stock unit and (ii) restricted
stock award, in each case, with respect to shares of Company Stock granted under
the Company ICP, whether subject to time-based or performance-based vesting,
that is outstanding as of immediately prior to the Effective Time (each such
restricted stock unit, a “Company Restricted Stock Unit” and each such
restricted stock award, a “Company Restricted Stock Award”) shall, automatically
and without any action on the holder thereof, become vested as of immediately
prior to the Effective Time and shall be canceled in exchange for the right to
receive (without interest) a cash payment as soon as reasonably practicable
after the Effective Time from Parent to the holder thereof determined by
multiplying (I) the per share Merger Consideration by (II) the number of shares
of Company Stock underlying such Company Restricted Stock Unit or Company
Restricted Stock Award, as applicable, as of the Effective Time, less applicable
Taxes required to be withheld with respect to such payment; provided that, with
respect to Company Restricted Stock Units or Company Restricted Stock Awards
that constitute nonqualified deferred compensation subject to Section 409A of
the Code and that are not permitted to be paid at the Effective Time without
triggering a Tax or penalty under Section 409A of the Code, such payment shall
be made at the earliest time permitted under the Company ICP and award agreement
that will not trigger a Tax or penalty under Section 409A of the Code. For the
purposes of the preceding sentence, for any outstanding Company Restricted Stock
Unit award subject to performance-based vesting, (A) if the performance period
applicable to such award has concluded, the number of shares of Company Stock
underlying such Company Restricted Stock Unit shall be reasonably determined by
the compensation committee of the Board of Directors of the Company based on
actual performance during the performance period and (B) if the performance
period applicable to such award has not concluded, the number of shares of
Company Stock underlying such Company Restricted Stock Unit shall, pursuant to
the terms of such unit or award, be calculated using the target performance.
(c)    The Company shall, prior to the Effective Time, take all actions
reasonably necessary to terminate the Company ESPP and all outstanding rights
thereunder as of




--------------------------------------------------------------------------------




immediately prior to and contingent upon the Effective Time; provided that, from
and after the date hereof, the Company shall take all actions reasonably
necessary to ensure that (i) the existing participants thereunder may not
increase their elections with respect to the current offering period, (ii) no
employee who is not a participant in the Company ESPP as of the end of the
Business Day immediately prior to the date hereof may become a participant in
the Company ESPP, (iii) the aggregate number of shares of Company Stock
purchasable during the current offering period shall not exceed 134,000 shares
of Company Stock and (iv) no offering period shall commence after the current
offering period and before the Effective Time.
(d)    Prior to the Effective Time, the Company shall adopt any resolutions and
make any amendments to the terms of any equity compensation plans that are
necessary to give effect to the transactions contemplated by this Section 2.05.
All payments under Section 2.05(a), Section 2.05(b) and Section 2.05(c) shall be
made at or as soon as practicable after the Effective Time, pursuant to the
Company’s ordinary payroll practices, and shall be subject to any applicable
withholding as provided by Section 2.08. The Company shall take all actions
necessary to ensure that from and after the Effective Time neither Parent nor
the Surviving Corporation shall be required to deliver shares of Company Stock
or other capital stock of the Company to any Person under any compensation plan
of the Company.

Section 2.06    . Convertible Securities. At the Effective Time each of (i) the
Company’s 4.125% Convertible Senior Notes maturing on April 1, 2020 (the “2020
Convertible Notes”) issued pursuant to the Indenture, dated as of April 1, 2015,
by and between the Company and The Bank of New York Mellon, as trustee, (the
“2020 Convertible Notes Indenture”) and (ii) the Company’s 5.00% Convertible
Senior Notes maturing on August 15, 2022 (the “2022 Convertible Notes”, and
together with the 2020 Convertible Notes, the “Convertible Notes”) issued
pursuant to the Indenture, dated as of August 22, 2017, by and between the
Company and The Bank of New York Mellon, as trustee (the “2022 Convertible Notes
Indenture” and, together with the 2020 Convertible Notes Indenture, the
“Convertible Notes Indentures”) shall remain outstanding, unchanged by reason of
the Merger except as set forth in, and required by, Section 10.08 of each
Convertible Note; provided that the 2020 Convertible Notes shall no longer be
outstanding following the Company’s satisfaction of all obligations due in
respect of such Convertible Notes on or prior to their scheduled maturity date
on April 1, 2020. Parent acknowledges that the occurrence of the Effective Time
shall constitute a Fundamental Change (as such term is defined in the
Convertible Notes Indentures) and a Make-Whole Fundamental Change (as such term
is defined in the Convertible Notes Indentures) in respect of any Convertible
Notes outstanding as of such Effective Time.

Section 2.07    . Adjustments. If, during the period between the date of this
Agreement and the Effective Time, any change in the outstanding shares of
capital stock of the Company shall occur by reason of any reclassification,
recapitalization, stock split or combination, or any stock dividend thereon with
a record date during such period, but excluding any change that results from any
exercise of options outstanding as of the date hereof to purchase shares of
Company Stock granted under the Company’s stock option or compensation plans or
arrangements, the Merger Consideration and any other amounts payable pursuant to
this Agreement shall be appropriately adjusted.




--------------------------------------------------------------------------------





Section 2.08    . Withholding Rights. Notwithstanding any provision contained
herein to the contrary, each of the Exchange Agent, the Surviving Corporation
and Parent shall be entitled to deduct and withhold from the consideration
otherwise payable to any Person pursuant to this Agreement such amounts as it is
required to deduct and withhold with respect to the making of such payment under
any provision of federal, state, local or foreign Tax law. If the Exchange
Agent, the Surviving Corporation or Parent, as the case may be, so withholds
amounts, such amounts shall be treated for all purposes of this Agreement as
having been paid to the holder of the shares of Company Stock, Company Stock
Options, Company Restricted Stock Units or Company Restricted Stock Awards, as
applicable, in respect of which the Exchange Agent, the Surviving Corporation or
Parent, as the case may be, made such deduction and withholding.

Section 2.09    . Lost Certificates. If any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Surviving Corporation, the posting by such Person of a bond, in such
reasonable amount as the Surviving Corporation may direct, as indemnity against
any claim that may be made against it with respect to such Certificate, the
Exchange Agent shall pay, in exchange for such lost, stolen or destroyed
Certificate, the Merger Consideration to be paid in respect of the shares of
Company Stock represented by such Certificate, as contemplated by this Article
2.

ARTICLE 3    
THE SURVIVING CORPORATION

Section 3.01    . Certificate of Incorporation. At the Effective Time and by
virtue of the Merger, the certificate of incorporation of the Company shall be
amended and restated in its entirety to be identical to the certificate of
incorporation of Merger Sub in effect immediately prior to the Effective Time,
except (a) for Article FIRST, which shall read “The name of the corporation is
GAIN Capital Holdings, Inc.” and (b) as otherwise required by Section 7.04(b),
and as so amended shall be the amended and restated certificate of incorporation
of the Surviving Corporation until thereafter amended in accordance with
Delaware Law. Nothing in this Section 3.01 shall affect in any way the
indemnification obligations provided for in Section 7.04(b).

Section 3.02    . Bylaws. The bylaws of Merger Sub in effect at the Effective
Time shall be the bylaws of the Surviving Corporation until amended in
accordance with Applicable Law. Nothing in this Section 3.02 shall affect in any
way the indemnification obligations provided for in Section 7.04(b).

Section 3.03    . Directors and Officers. From and after the Effective Time,
until successors are duly elected or appointed and qualified in accordance with
Applicable Law, (i) the directors of Merger Sub at the Effective Time shall be
the directors of the Surviving Corporation and (ii) the officers set forth on
Section 3.03 of the Company Disclosure Schedule hereto shall be the officers of
the Surviving Corporation.




--------------------------------------------------------------------------------





ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Subject to Section 11.05, other than with respect to the representations and
warranties in Section 4.01, Section 4.02, Section 4.04(i), Section 4.05(a), the
first sentence of Section 4.06(b), Section 4.20, Section 4.21, and Section 4.22,
except as disclosed in any Company SEC Document filed after January 1, 2017 and
before the date of this Agreement, or as set forth in the Company Disclosure
Schedule, the Company represents and warrants to Parent that:

Section 4.01    . Corporate Existence and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has all corporate powers and all governmental Consents
required to carry on its business as now conducted, except for those Consents
the absence of which would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect. The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified or be in good standing would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

Section 4.02    . Corporate Authorization.
(a)    The execution, delivery and performance by the Company of this Agreement
and the consummation by the Company of the Transactions are within the Company’s
corporate powers and, except for the required approval of the Company’s
stockholders in connection with the consummation of the Merger, have been duly
authorized by all necessary corporate action on the part of the Company. The
affirmative vote of the holders of a majority of the outstanding shares of
Company Stock is the only vote of the holders of any of the Company’s capital
stock necessary in connection with the consummation of the Merger (the “Company
Stockholder Approval”). This Agreement constitutes a valid and binding agreement
of the Company.
(b)    At a meeting duly called and held, the Company’s Board of Directors has
adopted resolutions (i) determining that this Agreement and the Transactions are
fair to and in the best interests of the Company’s stockholders, (ii) approving,
adopting and declaring advisable this Agreement and the Transactions,
(iii) recommending approval and adoption of this Agreement by its stockholders
(such recommendation, the “Company Board Recommendation”), (iv) directing that
the approval and adoption of this Agreement be submitted to a vote at a meeting
of the Company’s stockholders, and (v) approving and adopting an amendment to
the Company Rights Agreement to render the Company Rights inapplicable to the
Merger, this Agreement and the Transactions (a copy of which amendment was
provided to Parent by the Company prior to the date of this Agreement).

Section 4.03    . Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the Transactions require no action by or in respect of, or filing by the
Company with, any Governmental Authority other than (a) the filing of a
certificate of merger with respect to the Merger with the Delaware Secretary of
State and appropriate documents with the relevant authorities of other states in




--------------------------------------------------------------------------------




which the Company is qualified to do business, (b) compliance with any
applicable requirements of the HSR Act and of laws analogous to the HSR Act
existing in foreign jurisdictions, (c) compliance with any applicable
requirements of the 1933 Act, the 1934 Act, any other applicable state or
federal securities laws and the rules and regulations of NYSE, (d) the Consents
listed on Section 4.03 of the Company Disclosure Schedule and (e) any other
actions or filings the absence of which would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.

Section 4.04    . Non-contravention. The execution, delivery and performance by
the Company of this Agreement and the consummation of the Transactions do not
and will not (i) contravene, conflict with, or result in any violation or breach
of any provision of the certificate of incorporation or bylaws of the Company,
(ii) assuming compliance with the matters referred to in Section 4.03,
contravene, conflict with or result in a violation or breach of any provision of
any Applicable Law, (iii) assuming compliance with the matters referred to in
Section 4.03, require any Consent or other action by any Person under,
constitute a default, or an event that, with or without notice or lapse of time
or both, would constitute a default under, or cause or permit the termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit to which the Company or any of its Subsidiaries is entitled
under, any provision of any Material Contract binding upon the Company or any of
its Subsidiaries or (iv) result in the creation or imposition of any Lien on any
asset of the Company or any of its Subsidiaries, with only such exceptions, in
the case of each of clauses (ii) through (iv), as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

Section 4.05    . Capitalization.
(a)    The authorized capital stock of the Company consists of 120,000,000
shares of Company Stock and 15,000,000 shares of preferred stock, $0.00001 par
value (“Preferred Stock”). As of December 31, 2019, there were outstanding (i)
37,484,276 shares of Company Stock, (ii) no shares of Preferred Stock, (iii)
Company Stock Options to purchase an aggregate of 688,805 shares of Company
Stock (of which Company Stock Options to purchase an aggregate of 635,479 shares
of Company Stock were exercisable), (iv) Company Restricted Stock Units
underlying an aggregate of 1,915,887 shares of Company Stock and (v) no Company
Restricted Stock Awards. All outstanding shares of capital stock of the Company
have been, and all shares that may be issued pursuant to any compensation plan
will be, when issued in accordance with the respective terms thereof, duly
authorized and validly issued, fully paid and nonassessable and free of
preemptive rights.
(b)    As of the date of this Agreement, there are no bonds, debentures, notes
or other indebtedness of the Company having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of shares of Company Stock may vote, other than the Convertible
Notes.
(c)    Except as set forth in this Section 4.05 and for changes since December
31, 2019 resulting from the exercise of Company Stock Options outstanding on
such date, the settlement of Company Restricted Stock Units, the vesting of
Company Restricted Stock Awards or the conversion of Convertible Notes, there
are no issued, reserved for issuance or outstanding (i)




--------------------------------------------------------------------------------




shares of capital stock or other voting securities or ownership interests in the
Company, (ii) securities of the Company or any of its Subsidiaries convertible
into or exchangeable for shares of capital stock or other voting securities of
or ownership interests in the Company, (iii) warrants, calls, options or other
rights to acquire from the Company, or other obligation of the Company or any of
its Subsidiaries to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of the
Company or (iv) restricted shares, stock appreciation rights, performance units,
contingent value rights, “phantom” stock or similar securities or rights that
are derivative of, or provide economic benefits based, directly or indirectly,
on the value or price of, any capital stock or voting securities of the Company
(the items in clauses (i) through (iv) being referred to collectively as the
“Company Securities”). There are no outstanding obligations of the Company or
any of its Subsidiaries to repurchase, redeem or otherwise acquire any of the
Company Securities. There are no shareholders agreements, voting trusts,
registration rights agreements, or other similar agreements to which the Company
or any of its Subsidiaries is a party with respect to the Company Securities.
(d)    Section 4.05(d) of the Company Disclosure Schedule sets forth a true and
complete list of all outstanding Company Equity Awards as of not more than five
(5) Business Days prior to the date hereof, including with respect to each such
equity award, the holder, the number of shares of Company Stock subject to such
award (assuming target performance levels were achieved and assuming vesting of
any accrued but unpaid dividend equivalent rights relating to such award, in
each case, if applicable) and, for Company Stock Options, the applicable
exercise price, expiration date and whether such Company Stock Option is an
incentive stock option. Not more than five (5) Business Days prior to the
Closing Date, the Company shall provide Parent with a revised version of
‎Section 4.05(d) of the Company Disclosure Schedule, updated as of such date.
(e)    The 2020 Convertible Notes mature on April 1, 2020 at which time the
Company is obligated to pay each holder of the 2020 Convertible Notes
outstanding as of such time $1,000 in cash for each $1,000 of principal amount
of the 2020 Convertible Notes held, together with accrued but unpaid interest
to, but not including, April 1, 2020. The Conversion Rate as defined in the 2020
Convertible Notes Indenture is 105.0027.
(f)    The occurrence of the Effective Time shall constitute a Fundamental
Change and a Make‑Whole Fundamental Change (as each such term is defined in the
2022 Convertible Notes Indenture) in respect of any 2022 Convertible Notes
outstanding as of such Effective Time; provided that, in accordance with
Section 10.07(e)(iii) of the 2022 Convertible Notes Indenture, no Additional
Shares will be added to the Conversion Rate of 122.0107 (as each such term is
defined in the 2022 Convertible Notes Indenture).
(g)    Except as set forth in this Section 4.05, none of (i) the shares of
capital stock of the Company or (ii) Company Securities are owned by any
Subsidiary of the Company.




--------------------------------------------------------------------------------





Section 4.06    . Subsidiaries.
(a)     Each Subsidiary of the Company has been duly organized, is validly
existing and (where applicable) in good standing under the laws of its
jurisdiction of organization, has all organizational powers and all governmental
Consents required to carry on its business as now conducted, except for any
failure to be so organized, existing and in good standing and those licenses,
authorizations, permits, Consents and approvals the absence of which would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. Each such Subsidiary is duly qualified to do business
as a foreign entity and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified or be in good standing would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. All
material Subsidiaries of the Company and their respective jurisdictions of
organization are identified in the Company 10-K.
(b)    All of the outstanding capital stock or other voting securities of, or
ownership interests in, each Subsidiary of the Company, is owned by the Company,
directly or indirectly and free and clear of any Lien, except for Permitted
Liens. As of December 31, 2019, there were no issued, reserved for issuance or
outstanding (i) securities of the Company or any of its Subsidiaries convertible
into, or exchangeable for, shares of capital stock or other voting securities
of, or ownership interests in, any Subsidiary of the Company, (ii) warrants,
calls, options or other rights to acquire from the Company or any of its
Subsidiaries, or other obligations of the Company or any of its Subsidiaries to
issue, any capital stock or other voting securities of, or ownership interests
in, or any securities convertible into, or exchangeable for, any capital stock
or other voting securities of, or ownership interests in, any Subsidiary of the
Company or (iii) restricted shares, stock appreciation rights, performance
units, contingent value rights, “phantom” stock or similar securities or rights
that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any capital stock or other voting
securities of, or ownership interests in, any Subsidiary of the Company (the
items in clauses (i) through (iii) being referred to collectively as the
“Company Subsidiary Securities”). There are no outstanding obligations of the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any of the Company Subsidiary Securities.

Section 4.07    . SEC Filings and the Sarbanes-Oxley Act; Regulatory Reports.
(a)    The Company has filed with or furnished to the SEC, and made available to
Parent, all reports, schedules, forms, statements, prospectuses, registration
statements and other documents required to be filed with or furnished to the SEC
by the Company since January 1, 2017 (collectively, together with any exhibits
(including exhibits incorporated by reference) and schedules thereto and other
information incorporated therein, the “Company SEC Documents”).
(b)    As of its filing date (and as of the date of any amendment), each Company
SEC Document filed prior to the date of this Agreement complied, and filed
subsequent to the date of this Agreement will comply, as to form in all material
respects with the applicable requirements of the NYSE, the 1933 Act, the 1934
Act, and Sarbanes-Oxley Act as the case may be.




--------------------------------------------------------------------------------




(c)    As of its filing date (or, if amended or superseded by a filing prior to
the date hereof, on the date of such filing), each Company SEC Document filed
pursuant to the 1934 Act filed prior to the date of this Agreement did not, and
filed subsequent to the date of this Agreement but prior to the Effective Time
will not, contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
(d)    Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the 1933 Act, as of the date such
registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.
(e)    The Company and each of its officers are, and since January 1, 2017 have
been, in compliance in all material respects with the applicable provisions of
the Sarbanes-Oxley Act. The management of the Company has, in material
compliance with Rule 13a-15 under the 1934 Act, (i) designed disclosure controls
and procedures to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the management of the
Company by others within those entities, and (ii) disclosed, based on its most
recent evaluation prior to the date hereof, to the Company’s auditors and the
audit committee of the Company’s Board of Directors (A) any significant
deficiencies in the design or operation of internal control over financial
reporting (“Internal Controls”) which would adversely affect the Company’s
ability to record, process, summarize and report financial data and have
identified for the Company’s auditors any material weaknesses in Internal
Controls and (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s Internal Controls.
The Company has made available to Parent prior to the date of this Agreement a
true and complete summary of any material disclosure of the type described in
the preceding sentence made by management to the Company’s auditors and audit
committee since January 1, 2017.
(f)    Since January 1, 2017, the Company has complied in all material respects
with the applicable listing and corporate governance rules and regulations of
NYSE.
(g)    Since January 1, 2017, each of the principal executive officer and
principal financial officer of the Company (or each former principal executive
officer and principal financial officer of the Company, as applicable) has made
all material certifications required by Rule 13a-14 and 15d-14 under the 1934
Act and Sections 302 and 906 of the Sarbanes-Oxley Act and any related rules and
regulations promulgated by the SEC and NYSE, and the statements contained in any
such certifications are true and complete in all material respects.
(h)    The Company and each of its Subsidiaries have timely filed with or
furnished all filings, together with any amendments, required to be made with
respect thereto, that they were required to file or furnish (as applicable)
since January 1, 2017 with (i) any state regulatory authority, (ii) the SEC,
(iii) the CFTC, (iv) any foreign regulatory authority, and (v) any
Self-Regulatory Organization (clauses (i) – (v), each a “Regulatory Agency”),
including any filing required to be filed or furnished (as applicable) pursuant
to Applicable Law, or any Regulatory




--------------------------------------------------------------------------------




Agency described in clauses (i) – (v) of this paragraph, and have paid all
material fees and assessments due and payable in connection therewith, with only
such exceptions, in the case of each of clauses (i) through (v), as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. As of their respective dates, each of such reports and
documents, including the financial statements, exhibits and schedules thereto,
complied in all material respects with all of the statutes, rules and
regulations enforced or promulgated by the Regulatory Agency with which they
were filed, with such exceptions as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

Section 4.08    . Financial Statements.
(a)    The audited consolidated financial statements and unaudited consolidated
interim financial statements of the Company included or incorporated by
reference in the Company SEC Documents fairly present in all material respects,
in conformity with GAAP applied on a consistent basis (except as may be
indicated in the notes thereto), the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and their
consolidated results of operations and cash flows for the periods then ended
(subject to normal year-end audit adjustments and the absence of footnotes in
the case of any unaudited interim financial statements).
(b)    From January 1, 2017 to the date of this Agreement, the Company has not
received written notice from the SEC or any other Governmental Authority
indicating that any of its accounting policies or practices are the subject of
any review, inquiry, investigation or challenge by the SEC or any other
Governmental Authority, in each case, that is or would be material to the
Company and its Subsidiaries, taken as a whole.

Section 4.09    . Disclosure Documents. The proxy statement of the Company to be
filed with the SEC in connection with the Merger (the “Proxy Statement”) will,
when definitively filed, comply as to form in all material respects with the
applicable requirements of the 1934 Act. At the time the Proxy Statement and any
amendments or supplements thereto are first mailed to the stockholders of the
Company and at the time of the Company Stockholder Approval, the Proxy
Statement, as supplemented or amended, if applicable, will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
representations and warranties contained in this Section 4.09 will not apply to
statements or omissions included or incorporated by reference in the Proxy
Statement solely to the extent based upon information supplied by Parent, Merger
Sub or any of their respective representatives or advisors specifically for use
or incorporation by reference therein.

Section 4.10    . Absence of Certain Changes.
Since the Company Balance Sheet Date, (a) the business of the Company and its
Subsidiaries has been conducted in the ordinary course in all material respects
and (b) there has not been any event, occurrence, development or state of
circumstances or facts that has had, or




--------------------------------------------------------------------------------




would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

Section 4.11    . No Undisclosed Material Liabilities. There are no liabilities
of the Company or any of its Subsidiaries of any kind, whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, other
than: (i) liabilities disclosed and provided for in the Company Balance Sheet or
in the notes thereto; (ii) not required under GAAP to be disclosed and provided
for in a consolidated balance sheet of the Company; (iii) liabilities incurred
in the ordinary course of business consistent with past practice since the
Company Balance Sheet Date; (iv) liabilities incurred in connection with the
Transactions; and (v) liabilities that would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. There are
no off-balance sheet arrangements of any type pursuant to any off-balance sheet
arrangement required to be disclosed pursuant to Item 303(a)(4) of Regulation
S-K promulgated under the 1933 Act (“Regulation S-K”) that have not been so
described in the Company SEC Documents.

Section 4.12    . Compliance with Laws.
(a)    The Company and each of its Subsidiaries is, and since January 1, 2017
has been, in compliance with all Applicable Laws, except for failures to comply
or violations that would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect. This section does not relate
to Intellectual Property matters, Tax matters, employee benefit plans or
environmental matters, which are the subjects of Section 4.15, Section 4.16,
Section 4.17 and Section 4.18, respectively.
(b)    Neither the Company nor any of its Subsidiaries is a party to any
agreement or settlement with any Governmental Authority with respect to any
actual or alleged violation of any Applicable Law, except for agreements and
settlements that do not contain any ongoing material obligations on the Company
and its Subsidiaries or are not otherwise material to the Company and its
Subsidiaries, taken as a whole.
(c)    Except for examinations conducted by a Regulatory Agency in the ordinary
course of business of the Company and its Subsidiaries, no Regulatory Agency has
initiated or has pending any Proceeding or, to the knowledge of the Company,
investigation into the business or operations of the Company or any of its
Subsidiaries, and to the Company’s knowledge, no such Proceeding or
investigation has been threatened since January 1, 2017, which would reasonably
be expected to be, individually or in the aggregate, material to the Company and
its Subsidiaries, taken as a whole. A list as of the date hereof of (i) any
material examination of a Regulated Subsidiary since January 1, 2017 for which a
written report has not been issued but significant oral adverse findings were
received and (ii) any material open investigation of the Company or a
Subsidiary, in each case, is set forth in Section 4.12(c) of the Company
Disclosure Schedule. The Company has no knowledge of any notice from a
Governmental Authority alleging a violation of Applicable Law by the Company
since January 1, 2017 with respect to any Regulated Subsidiary that remains
actively under consideration by such Governmental Authority or is considered
unresolved by such Governmental Authority, which would reasonably be expected to
be, individually or in the aggregate, material to the Company and its
Subsidiaries, taken as a whole.




--------------------------------------------------------------------------------




(d)    Neither the Company nor any of its Regulated Subsidiaries is subject to
any Order issued by, or is a party to any written agreement, consent agreement
or memorandum of understanding with, any Regulatory Agency or other Governmental
Authority that currently restricts in any material respect or would reasonably
be expected to restrict in any material respect the conduct of its business, as
currently conducted (each, whether or not set forth in the Company Disclosure
Schedule, a “Company Regulatory Agreement”).

Section 4.13    . Litigation. Except for any Transaction Litigation that might
arise after the date hereof, there is no Proceeding pending against, or, to the
knowledge of the Company, threatened against, the Company, any of its
Subsidiaries or any present officers, directors or employees of the Company or
any of its Subsidiaries in their respective capacities as such, or any of the
respective properties of the Company or any of its Subsidiaries, before (or, in
the case of threatened actions, suits or Proceedings, would be before) or by any
arbitrator or Governmental Authority, except as would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.
There is no Order outstanding or, to the knowledge of the Company, threatened
against the Company, any of its Subsidiaries or any present officers, directors
or employees of the Company or any of its Subsidiaries in their respective
capacities as such, or any of the respective properties of the Company or any of
its Subsidiaries, that has had or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

Section 4.14    . Properties.
(a)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, the Company and its
Subsidiaries have good title to, or valid leasehold interests in, all property
and assets reflected on the Company Balance Sheet or acquired after the Balance
Sheet Date, free and clear or all Liens, except Permitted Liens, except as have
been disposed of since the Company Balance Sheet Date in the ordinary course of
business.
(b)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, (i) each lease, sublease or
license (each, a “Lease”) under which the Company or any of its Subsidiaries
leases, subleases or licenses any real property is valid and in full force and
effect and (ii) neither the Company nor any of its Subsidiaries, nor to the
Company’s knowledge any other party to a Lease, is in violation of any provision
of any Lease, (iii) neither the Company nor any of its Subsidiaries, nor, to the
knowledge of the Company, any of the other parties thereto has violated or
committed or failed to perform any act which (with or without notice, lapse of
time or both) would constitute a default under any provision of any Lease, and
(iv) neither the Company nor any of its Subsidiaries has received written notice
that it has violated or defaulted under any Lease.

Section 4.15    . Intellectual Property.
(a)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, none of the registrations
(including patents and domain name registrations) and applications for
registration for Owned Intellectual Property (the




--------------------------------------------------------------------------------




“Company Registered IP”) has been adjudged invalid or unenforceable, and, to the
knowledge of the Company, all Company Registered IP is valid, enforceable and
subsisting.
(a)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect: (i) the Company and its
Subsidiaries are the sole and exclusive owners of all Owned Intellectual
Property and hold all of their right, title and interest in and to all Owned
Intellectual Property free and clear of all Liens (other than non-exclusive
licenses granted by the Company or one of its Subsidiaries in the ordinary
course of business), (ii) to the knowledge of the Company, immediately following
the Closing, the Company and its Subsidiaries will own or have a valid and
enforceable license to use any and all of the Intellectual Property necessary
to, or used or held for use in, the conduct of the respective businesses of the
Company and its Subsidiaries as currently conducted, and (iii) to the knowledge
of the Company, there exist no material restrictions on the use of any of the
Owned Intellectual Property.
(b)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, no current or former employee,
contractor or consultant of the Company or any of its Subsidiaries owns any
rights in or to any of the Owned Intellectual Property and, to the extent that
any such Intellectual Property has been developed or created by any Third Party
(including any current or former employee, contractor or consultant) for or on
behalf of the Company or any of its Subsidiaries, the Company or one of its
Subsidiaries, as applicable, has a written agreement with such Third Party with
respect thereto, and thereby either (i) has obtained ownership of and is the
exclusive owner of, or (ii) has obtained a right to exploit, sufficient for the
conduct of the business of the Company and its Subsidiaries as currently
conducted, such Intellectual Property.
(c)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, (i) to the knowledge of the
Company, neither the Company nor any of its Subsidiaries nor the conduct of
their respective businesses has infringed, misappropriated, diluted or otherwise
violated any valid and enforceable Intellectual Property rights of any Third
Party, (ii) there is no Proceeding pending or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries (A) alleging that the
Company or any of its Subsidiaries has infringed, misappropriated, diluted or
otherwise violated any valid and enforceable Intellectual Property rights of any
Third Party or (B) based upon, or challenging or seeking to deny or restrict,
the rights of the Company or any Subsidiary in any of the Owned Intellectual
Property, and (iii) to the knowledge of the Company, no Third Party has
infringed, misappropriated, diluted or otherwise violated any Owned Intellectual
Property.
(d)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, (i) the Company and its
Subsidiaries have provided reasonable notice of its privacy and personal data
collection and use policies on its websites and the Company and its Subsidiaries
have complied with such policies and all Applicable Law relating to (A) the
privacy of the users of the Company’s and its Subsidiaries’ respective products,
services and websites and (B) the collection, use, processing, storage and
disclosure of any personally-identifiable information (including personal health
information and




--------------------------------------------------------------------------------




any and all “personal data” as that term is defined in the European Union’s
General Data Protection Regulation and any and all other personal information,
the collection, use, processing, storage and disclosure of which is regulated by
an Applicable Law in relation to data protection or data privacy), (ii) there is
no Proceeding pending or, to the knowledge of the Company, threatened against
the Company or any of its Subsidiaries alleging any violation of such policies
or Applicable Law, (iii) this Agreement will not violate any such policy or
Applicable Law, and (iv) the Company and its Subsidiaries have taken
commercially reasonable steps consistent with normal industry practice to
protect the types of information referred to in this Section 4.15(e) against
loss and unauthorized access, use, modification, disclosure or other misuse,
and, to the knowledge of the Company, there has been no unauthorized access,
use, modification, disclosure or other misuse of such data or information.
(e)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, (i) the IT Assets operate in
accordance with their specifications and related documentation and perform in a
manner that permits the Company and its Subsidiaries to conduct their respective
businesses as currently conducted, (ii) the Company and its Subsidiaries take
commercially reasonable actions, consistent with current industry standards, to
protect the confidentiality, integrity and security of the IT Assets (and all
information and transactions stored or contained therein or transmitted thereby)
against any unauthorized use, access, interruption, modification or corruption,
including the implementation of commercially reasonable data backup, disaster
avoidance and recovery procedures and business continuity procedures, and (iii)
there has been no unauthorized use, access, interruption, modification or
corruption of the IT Assets (or any information or transactions stored or
contained therein or transmitted thereby).

Section 4.16    . Taxes. Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect:
(a)    All Tax Returns required by Applicable Law to be filed with any
Governmental Authority by, or on behalf of, the Company or any of its
Subsidiaries have been filed when due in accordance with all Applicable Law, and
all such Tax Returns are true and complete in all respects.
(b)    The Company and each of its Subsidiaries has paid (or has had paid on its
behalf) or has withheld and remitted to the appropriate Governmental Authority
all Taxes due and payable, or (i) where payment is not yet due, has established
(or has had established on its behalf and for its sole benefit and recourse) in
accordance with GAAP an adequate accrual or (ii) where payment is being
contested in good faith pursuant to appropriate procedures, has established (or
has had established on its behalf and for its sole benefit and recourse) in
accordance with GAAP an adequate reserve, in each case for all Taxes through the
end of the last period for which the Company and its Subsidiaries ordinarily
record items on their respective books and records.
(c)    The income and franchise Tax Returns of the Company and its Subsidiaries
through the Tax year ended December 31, 2015 have been examined and closed or
are Tax Returns with respect to which the applicable period for assessment under
Applicable Law, after giving effect to extensions or waivers, has expired, and
(ii) neither the Company nor any of its Subsidiaries (or




--------------------------------------------------------------------------------




any member of any affiliated, consolidated, combined or unitary group of which
the Company or any of its Subsidiaries is or has been a member) has granted any
extension or waiver of the limitation period applicable to the assessment or
collection of any federal income Tax.
(d)    There is no Proceeding (including audit) pending or, to the Company’s
knowledge, threatened against or with respect to the Company or its Subsidiaries
in respect of any Tax or Tax asset.
(e)    There are no requests for rulings or determinations in respect of any Tax
or Tax asset pending between the Company or any of its Subsidiaries and any
Taxing Authority.
(f)    During the two-year period ending on the date hereof, neither the Company
nor any of its Subsidiaries was a distributing corporation or a controlled
corporation in a transaction intended to be governed by Section 355 of the Code.
(g)    There are no Liens for Taxes upon any of the assets of the Company or any
of its Subsidiaries, other than for current Taxes not yet due or payable or for
Taxes that are being contested in good faith pursuant to appropriate procedures
and for which the Company has established (or has had established on its behalf
and for its sole benefit and recourse) in accordance with GAAP an adequate
reserve.
(h)    No jurisdiction in which neither the Company nor any of its Subsidiaries
files Tax Returns has made a claim in writing which has not been resolved that
the Company or any of its Subsidiaries is or may be liable for Tax in that
jurisdiction.
(i)    Neither the Company nor any of its Subsidiaries (i) has been a member of
an affiliated, consolidated, combined or unitary group other than one of which
the Company or any of its Subsidiaries was the common parent, (ii) is party to
any Tax Sharing Agreement (other than any such agreement solely between the
Company and its Subsidiaries), or (iii) has any liability for the Taxes of any
Person (other than the Company or any of its Subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or
non-U.S. law) or any Tax Sharing Agreement or as a transferee or successor.

Section 4.17    . Employees and Employee Benefit Plans.
(a)    Section 4.17(a)of the Company Disclosure Schedule contains a correct and
complete list identifying each material “employee benefit plan,” as defined in
Section 3(3) of ERISA, each employment, severance or similar contract or plan
and each other written plan providing for compensation, bonuses, profit-sharing,
stock option or other stock related rights or other forms of incentive or
deferred compensation, vacation benefits, insurance (including any self-insured
arrangements), health or medical benefits, employee assistance program,
disability or sick leave benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits) which is maintained, administered or contributed to by the Company or
any ERISA Affiliate and covers any employee or former employee, whether located
in the U.S. or outside the U.S., of the Company or any of its Subsidiaries, or
with respect to




--------------------------------------------------------------------------------




which the Company or any of its Subsidiaries has any liability. Copies of such
plans (and, if applicable, related trust or funding agreements or insurance
policies) and all amendments thereto and written interpretations thereof have
been furnished to Parent together with the most recent annual report (Form 5500
including, if applicable, Schedule B thereto) prepared in connection with any
such plan or trust. Such plans are referred to collectively herein as the
“Company Plans.”
(b)    The Company has made available to Parent a list, to the extent permitted
by Applicable Law, of each Key Employee as of the date that is fifteen (15)
Business Days prior to the date hereof and, as applicable, each Key Employee’s
(i) name or employee identification number, (ii) date of hire, (iii) position,
(iv) employment location, (v) base salary or wage rate, and (vi) most recent
annual bonus received. As of the date hereof, to the Company’s knowledge, no Key
Employee has indicated to the Company or any of its Subsidiaries that he or she
intends to resign or retire as a result of the Transactions.
(c)    Neither the Company nor any ERISA Affiliate nor any predecessor thereof
sponsors, maintains or contributes to, or has in the past sponsored, maintained
or contributed to, any Company Plan subject to Title IV of ERISA.
(d)    Neither the Company nor any ERISA Affiliate nor any predecessor thereof
contributes to, or has in the past contributed to, any multiemployer plan, as
defined in Section 3(37) of ERISA.
(e)    Each Company Plan that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination letter, or has pending or has
time remaining in which to file, an application for such determination from the
Internal Revenue Service, and the Company is not aware of any reason why any
such determination letter should be revoked or not be reissued. The Company has
made available to Parent copies of the most recent Internal Revenue Service
determination letters with respect to each such Company Plan. Each Company Plan
has been maintained in compliance with its terms and with the requirements
prescribed by Applicable Law, except as would not reasonably be expected to be
material to the Company and its Subsidiaries, taken as a whole. No events have
occurred with respect to any Company Plan that could result in payment or
assessment by or against the Company of any excise Taxes under Sections 4972,
4975, 4976, 4977, 4979, 4980B, 4980D, 4980E or 5000 of the Code, except as would
not reasonably be expected to be material to the Company and its Subsidiaries,
taken as a whole.
(f)    Except as required by the terms of this Agreement, the consummation of
the Transactions will not (either alone or together with any other event) (i)
entitle any employee or independent contractor of the Company or any of its
Subsidiaries to any payment or benefit, including any bonus, retention,
severance, retirement or job security payment or benefit, (ii) accelerate the
time of payment or vesting or trigger any payment of funding (through a grantor
trust or otherwise) of compensation or benefits under, increase the amount
payable or trigger any other material obligation pursuant to, any Company Plan,
or (iii) limit or restrict the right of the Company or any of its Subsidiaries
or, after the Closing, Parent, to merge, amend or terminate any Company Plan.




--------------------------------------------------------------------------------




(g)    Neither the Company nor any of its Subsidiaries has any current or
projected liability in respect of post-retirement health, medical or life
insurance benefits for former or current employees of the Company or its
Subsidiaries except as required to avoid excise Tax under Section 4980B of the
Code.
(h)    There is no Proceeding pending against or involving or, to the knowledge
of the Company, threatened against or involving, any Company Plan before any
Governmental Authority, except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.
(i)    There has been no amendment to, written interpretation of or announcement
(whether or not written) by the Company or any of its Affiliates relating to, or
making a change in employee participation or coverage under, any Company Plan
that would increase the expense of maintaining such plan above the level of
expense incurred in respect thereof for the fiscal year ended on the Company
Balance Sheet Date, except as required in order to comply with Applicable Law,
except as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.
(j)    Without limiting the generality of Section 4.17(f), no amount paid or
payable (whether in cash, in property, or in the form of benefits) by the
Company or any of its Subsidiaries in connection with the Merger (either solely
as a result thereof or as a result of such transactions in conjunction with any
other event) will be an “excess parachute payment” within the meaning of Section
280G of the Code. Neither the Company nor any of its Subsidiaries has any
obligation to gross-up, indemnify or otherwise reimburse any current or former
employee for any tax incurred by such individual, including under Section 409A
or 4999 of the Code.
(k)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, each Company Plan, and any
award thereunder, that is or forms part of a “nonqualified deferred compensation
plan” within the meaning of Section 409A of the Code has been timely amended (if
applicable) to comply and has been operated in compliance with all applicable
requirements of Section 409A of the Code.
(l)    With respect to any Company Plan covered by Subtitle B, Part 4 of Title I
of ERISA or Section 4975 of the Code, no non-exempt prohibited transaction has
occurred that has caused or would reasonably be expected to cause the Company or
any of its Subsidiaries to incur any liability under ERISA or the Code except as
would not reasonably be expected to be, individually or in the aggregate,
material to the Company and its Subsidiaries, taken as a whole.
(m)    Each Company Plan related to employees located primarily outside of the
U.S. (i) has been maintained in compliance with its terms and Applicable Law,
(ii) if intended to qualify for special tax treatment, meets all the
requirements for such treatment, and (iii) if required, to any extent, to be
funded, book-reserved or secured by an insurance policy, is fully funded,
book-reserved or secured by an insurance policy, as applicable, based on
reasonable actuarial assumptions in accordance with applicable accounting
principles, except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.




--------------------------------------------------------------------------------





Section 4.18    . Environmental Matters. Except as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect:
(i)    no notice, notification, demand, request for information, citation,
summons or order has been received, no complaint has been filed, no penalty has
been assessed, and no Proceeding (including a review) is pending or, to the
knowledge of the Company, threatened by any Governmental Authority or other
Person relating to the Company or any of its Subsidiaries that relates to, or
arises under, any Environmental Law, Environmental Permit or Hazardous
Substance;
(ii)    the Company and each of its Subsidiaries have, and since January 1, 2017
have had, all Environmental Permits necessary for their operations to comply
with all applicable Environmental Laws and are in compliance with the terms of
such Environmental Permits;
(iii)    the operations of the Company and each of its Subsidiaries are, and
since January 1, 2017 have been, in compliance with the terms of applicable
Environmental Laws.; and
(iv)    there are no liabilities of the Company or any of its Subsidiaries of
any kind whatsoever, whether accrued, contingent, absolute, determined,
determinable or otherwise arising under or relating to any Environmental Law,
Environmental Permit or Hazardous Substance.
(b)    Except as set forth in this Section 4.18, no representations or
warranties are being made with respect to matters arising under or relating to
environmental matters, including any matters arising under Environmental Law.

Section 4.19    . Material Contracts.
(a)    Section 4.19(a) of the Company Disclosure Schedule sets forth a list as
of the date of this Agreement of each of the following Contracts to which the
Company or any of its Subsidiaries is a party or by which it is bound (each such
Contract listed or required to be so listed, and each of the following Contracts
to which the Company or any of its Subsidiaries becomes a party or by which it
becomes bound after the date of this Agreement, a “Material Contract”):
(i)    any Contract pursuant to which the Company or any of its Subsidiaries
incurred payment obligations or received payments in excess of $2,000,000 during
the twelve (12) month period ended December 31, 2019, excluding (x) customer
Contracts which are on the standard terms and conditions of the Company and its
Subsidiaries or (y) hedging Contracts entered into in the ordinary course of
business;
(ii)    any Contract that (A) limits or purports to limit, in any material
respect, the freedom of the Company or any of its Subsidiaries to engage or
compete in any line of business or with any Person or in any area or that would
so limit or purport to limit, in




--------------------------------------------------------------------------------




any material respect, the freedom of Parent, the Company or any of their
respective Affiliates after the Effective Time or (B) contains any material
exclusivity or “most favored nation” obligations or restrictions or similar
provisions that are binding on the Company or any of its Subsidiaries (or, after
the Effective Time, that would be binding on Parent or any of its Affiliates);
(iii)    promissory notes, loan agreements, indentures, evidences of
indebtedness or other instruments providing for or relating to the lending of
money, (A) if as borrower or guarantor, in aggregate principal amount in excess
of $3,000,000, and (B) if as lender, in aggregate principal amount in excess of
$1,000,000, excluding in each case (A) and (B), agreements between the Company
and any of its Subsidiaries, or between and among the Company’s Subsidiaries;
(iv)    any Contract restricting the payment of dividends or the making of
distributions to stockholders of the Company or the repurchase of stock or other
equity of the Company;
(v)    any Collective Bargaining Agreements;
(vi)    any material joint venture, profit-sharing or partnership agreements;
(vii)    any Contracts or series of related Contracts entered into within the
last three (3) years or containing any material surviving obligations (excluding
confidentiality and other similar obligations) relating to the acquisition by
the Company or disposition by the Company of any assets, securities or
businesses for a price in excess of $5,000,000 (in each case, whether by merger,
sale of stock, sale of assets or otherwise);
(viii)    any lease or sublease for real or personal property for which annual
rental payments made by the Company and its Subsidiaries during the twelve (12)
month period ended December 31, 2019 are greater than $2,000,000;
(ix)    all material Contracts pursuant to which the Company or any of its
Subsidiaries (A) receives or is granted any license or sublicense to, or
covenant not to be sued under, any Intellectual Property owned by a Third Party
(other than licenses to software that is commercially available off-the-shelf or
on non-discriminatory pricing terms) or (B) grants to a Third Party any license
or sublicense to, or covenant not to be sued under, any Owned Intellectual
Property (other than non-exclusive licenses granted in the ordinary course of
business);
(x)    any Contracts or other transactions with any (A) executive officer or
director of the Company, (B) record or, to the knowledge of the Company,
beneficial owner of five percent (5%) or more of the voting securities of the
Company, or (C) affiliate (as such term is defined in Rule 12b-2 promulgated
under the 1934 Act) or “associates” (or, to the knowledge of the Company,
members of any of their “immediate




--------------------------------------------------------------------------------




family”) (as such terms are respectively defined in Rule 12b-2 and Rule 16a-1 of
the 1934 Act) of any such executive officer, director or 5% or more beneficial
owner; and
(xi)    any other Contract required to be filed by the Company pursuant to Item
601(b)(10) of Regulation S-K.
(b)    Except for breaches, violations or defaults which would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, (i) each of the Material Contracts is valid and in full force and effect
and (ii) neither the Company nor any of its Subsidiaries, nor to the Company’s
knowledge any other party to a Material Contract, is in violation of any
provision of any Material Contract.

Section 4.20    . Finders’ Fees. Except for GCA Advisors, LLC, there is no
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of the Company or any of its Subsidiaries
who might be entitled to any fee or commission from the Company or any of its
Subsidiaries in connection with the Transactions.

Section 4.21    . Opinion of Financial Advisor. The Company has received the
opinion of GCA Advisors, LLC, as financial advisor to the Company, to the effect
that, as of the date of such opinion, and subject to the assumptions,
qualifications and limitations set forth therein, the Merger Consideration to be
received by the holders of outstanding shares of Company Stock (other than
Excluded Shares (as defined in such opinion)) is fair, from a financial point of
view, to such holders.

Section 4.22    . Antitakeover Statutes and Rights Agreement. The Company has
taken all action necessary to exempt the Merger, this Agreement and the
Transactions from Section 203 of Delaware Law.
(a)    The Company has taken all action necessary to (i) render the Company
Rights inapplicable to the Merger and the other Transactions and (ii) ensure
that (A) neither Parent, Merger Sub nor any of their Affiliates is an Acquiring
Person (as defined in the Company Rights Agreement) and (B) none of a
Distribution Date, Stock Acquisition Date or Section 9(a)(ii) Event (each as
defined in the Company Rights Agreement) shall occur by reason of the approval
or execution of this Agreement, the announcement or consummation of the Merger
or the consummation of any of the other Transactions.

Section 4.23    . Permits. Except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, (a) the Company and each of its Subsidiaries hold all governmental
Consents necessary for the operation of their respective businesses (the
“Company Permits”), (b) the Company and each of its Subsidiaries (to the extent
applicable) are and since January 1, 2017, have been in compliance with the
terms of the Company Permits and (c) there is no Proceeding pending, or, to the
knowledge of the Company, threatened that seeks the revocation, cancellation,
termination, non-renewal or adverse modification of any Company Permit. To the
knowledge of the Company, Section 4.23 of the Company Disclosure Schedule sets
forth a complete list of the material Company Permits for the Regulated
Subsidiaries, including each exchange and clearing organization membership.




--------------------------------------------------------------------------------





Section 4.24    . Regulated Subsidiary Compliance Matters. Except as has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect:
(a)    Since January 1, 2017, each Regulated Subsidiary has been (i) duly
registered, authorized, licensed, approved, or exempted as required under
Applicable Law, and (ii) a member in good standing of each Self-Regulatory
Organization of which it is required to be a member by Applicable Law. To the
knowledge of the Company, each natural Person who is currently employed by the
Company or any Subsidiary, whose functions require him or her to be registered,
authorized, licensed, approved, or exempted by a Governmental Authority in order
to perform functions for the Regulated Subsidiary is registered, authorized,
licensed, approved, or exempted as required by Applicable Law, and since January
1, 2017, such registration, authorization, license, approval or exemption has
not been suspended, revoked or rescinded and remains in full force and effect.
No such natural Person holds multiple registrations, authorizations, licenses,
approvals, or exemptions that would violate any Applicable Law.
(b)    Since January 1, 2017, the Regulatory Documents of each Regulated
Subsidiary have complied, and have been timely filed (including in accordance
with any extensions granted thereof), in all material respects with and under
Applicable Law as in effect at the time the Regulatory Documents were filed.
(c)    (i) None of the Company, any Subsidiary, or any of their employees or
associated persons is (A) subject to a “statutory disqualification,” censure, or
other ineligibility under Applicable Law or (B) subject to any disciplinary
Proceeding or Order that would be required to be disclosed in a Regulatory
Document, and (ii) there is no Proceeding or disqualification pending or, to the
knowledge of the Company, threatened by any Governmental Authority that would
reasonably be expected to result in any of the circumstances described in the
foregoing clauses (A) and (B).
(d)    Each Regulated Subsidiary currently maintains, and since January 1, 2017
has maintained, (i) the required capital under Applicable Law in an amount
sufficient to ensure that it is not required to file any early warning or
deficiency notice under Applicable Law and (ii) the amount of cash and cash
equivalents, margin, collateral or credit support required to be maintained by
Applicable Law, contract or otherwise.

Section 4.25    . Labor Matters.
(a)    Except as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, the Company
and its Subsidiaries are, and since January 1, 2017 have been, in compliance
with all Applicable Laws relating to labor and employment, including those
relating to labor management relations, wages, hours, overtime, employee
classification, discrimination, sexual harassment, sexual misconduct, civil
rights, affirmative action, work authorization, immigration, safety and health,
workers compensation, continuation coverage under group health plans, wage
payment and the payment and withholding of taxes.




--------------------------------------------------------------------------------




(a)    Neither the Company nor any of its Subsidiaries is, or since January 1,
2017 has been, a party to or subject to, or is currently negotiating in
connection with entering into, any Collective Bargaining Agreement, and there
have not been any, and to the Company’s knowledge there are no threatened,
organizational campaigns or other unionization activity seeking recognition of a
collective bargaining unit relating to any current or former employee. Except as
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, there are no unfair labor practice
complaints pending or, to the Company’s knowledge, threatened against the
Company or any of its Subsidiaries before the National Labor Relations Board or
any other Governmental Authority or any current union representation questions
involving any current or former employee with respect to the Company or its
Subsidiaries. There is no labor strike, slowdown, stoppage, picketing,
interruption of work or lockout pending or, to the Company’s knowledge,
threatened against or affecting the Company or any of its Subsidiaries, except
for such actions and events that have not had and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.
(b)    The Company and each of its Subsidiaries is, and has been since January
1, 2017, in material compliance with the Worker Adjustment and Retraining
Notification Act and has no current material liabilities or other material
obligations thereunder.

Section 4.26    . Insurance. The Company has made available to Parent, prior to
the date of this Agreement, a list of all insurance policies and fidelity bonds
for which the Company or any of its Subsidiaries is a policyholder or which
covers the business, operations, employees, officers, directors or assets of the
Company or any of its Subsidiaries, which are material to the Company and its
Subsidiaries, taken as a whole (the “Company Insurance Policies”). Except as has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, the Company and its Subsidiaries
maintain insurance coverage with reputable insurers in such amounts and covering
such risks as the Company reasonably believes, based on past experience, is
adequate for the businesses and operations of the Company and its Subsidiaries
(taking into account the cost and availability of such insurance). Except as has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, the Company Insurance Policies are
sufficient for compliance by the Company and its Subsidiaries with all Material
Contracts of the Company and its Subsidiaries.

Section 4.27    . Transactions with Affiliates. To the knowledge of the Company,
between January 1, 2017 and the date hereof, there have been no transactions, or
series of related transactions, agreements or arrangements, that would be
required to be disclosed under Item 404 of Regulation S-K that have not been
otherwise disclosed in the Company SEC Documents filed prior to the date hereof.

ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF PARENT




--------------------------------------------------------------------------------




Subject to Section 11.05, except as set forth in the Parent Disclosure Schedule,
Parent represents and warrants to the Company that:

Section 5.01    . Corporate Existence and Power. Each of Parent and Merger Sub
is a corporation duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of incorporation and has all corporate powers and
all governmental Consents required to carry on its business as now conducted,
except for any failure to be so organized, existing and in good standing as and
those Consents the absence of which would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect. Since the
date of its incorporation, Merger Sub has not engaged in any activities other
than in connection with or as contemplated by this Agreement. Merger Sub was
incorporated solely for the purpose of consummating the Merger and the
Transactions. All of the outstanding shares of capital stock of Merger Sub have
been validly issued, are fully paid and nonassessable and are owned by, and at
the Effective Time will be owned by, Parent, free and clear of all Liens, other
than Permitted Liens.

Section 5.02    . Corporate Authorization. The execution, delivery and
performance by Parent and Merger Sub of this Agreement and the consummation by
Parent and Merger Sub of the Transactions are within the corporate powers of
Parent and Merger Sub and have been duly authorized by all necessary corporate
action of Parent and Merger Sub. This Agreement constitutes a valid and binding
agreement of each of Parent and Merger Sub.

Section 5.03    . Governmental Authorization. The execution, delivery and
performance by Parent and Merger Sub of this Agreement and the consummation by
Parent and Merger Sub of the Transactions require no action by or in respect of,
or filing by Parent or Merger Sub with, any Governmental Authority, other than
(i) the filing of a certificate of merger with respect to the Merger with the
Delaware Secretary of State and appropriate documents with the relevant
authorities of other states in which Parent is qualified to do business, (ii)
compliance with any applicable requirements of the HSR Act and of laws analogous
to the HSR Act existing in foreign jurisdictions, (iii) compliance with any
applicable requirements of the 1933 Act, the 1934 Act and any other state or
federal securities laws, (iv) the actions set forth on Schedule 5.03 hereto, and
(v) any other actions or filings the absence of which would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.

Section 5.04    . Non-contravention. The execution, delivery and performance by
Parent and Merger Sub of this Agreement and the consummation by Parent and
Merger Sub of the Transactions do not and will not (i) contravene, conflict
with, or result in any violation or breach of any provision of the certificate
of incorporation or bylaws of Parent or Merger Sub, (ii) assuming compliance
with the matters referred to in Section 5.03, contravene, conflict with or
result in a violation or breach of any provision of any Applicable Law, (iii)
assuming compliance with the matters referred to in Section 5.03, require any
Consent or other action by any Person under, constitute a default under, or
cause or permit the termination, cancellation, acceleration or other change of
any right or obligation or the loss of any benefit to which Parent or any of its
Subsidiaries is entitled under any provision of any agreement or other
instrument binding upon Parent or any of its Subsidiaries or (iv) result in the
creation or imposition of any Lien on any




--------------------------------------------------------------------------------




asset of the Parent or any of its Subsidiaries, with only such exceptions, in
the case of each of clauses (ii) through (iv), as would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.

Section 5.05    . Disclosure Documents. The information supplied by Parent for
inclusion in the Proxy Statement will not, at the time the Proxy Statement and
any amendments or supplements thereto is first mailed to the stockholders of the
Company and at the time of the Company Stockholder Approval, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The
representations and warranties contained in this Section 5.05 will not apply to
statements or omissions included or incorporated by reference in the Proxy
Statement based upon information supplied by the Company or any of its
representatives or advisors specifically for use or incorporation by reference
therein.

Section 5.06    . Finders’ Fees. Except for Jefferies LLC, whose fees will be
paid by Parent, there is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Parent who might be entitled to any fee or commission from the Company or any of
its Affiliates upon consummation of the Transactions.

Section 5.07    . Financing. Assuming the satisfaction of the conditions to
Closing in Section 9.02, Parent has available or will have available to it, as
of the date the Closing is required to occur pursuant to Section 2.01,
immediately available funds to enable it to consummate the Merger pursuant to
the terms of this Agreement, including to pay the Merger Consideration for all
of the shares of Company Stock outstanding immediately prior to the Effective
Time, to make all payments in respect of the Company Stock Options, Company
Restricted Stock Awards and Company Restricted Stock Units required to be paid
pursuant to Article 2 and to pay all related fees and expenses of Parent, Merger
Sub and their respective Representatives.
(a)    Parent acknowledges and agrees that notwithstanding anything to the
contrary in this Agreement, neither the consummation of any debt or equity
financing in connection with the Transactions nor the performance of any party
to any commitment letter, engagement letter or other arrangement in respect of
the Financing shall be a condition to the obligation of Parent and Merger Sub to
consummate the Merger and the other Transactions.

Section 5.08    . Solvency. Assuming the satisfaction of the conditions to
Parent’s obligations to consummate the Merger and after giving effect to the
Transactions, including the payment of the aggregate Merger Consideration, the
Surviving Corporation on a consolidated basis will be Solvent as of the
Effective Time and immediately after the consummation of the Transactions. For
purposes of this Agreement, “Solvent” when used with respect to any Person,
means that, as of any date of determination, (A) the amount of the “fair
saleable value” of the assets of such Person will, as of such date, exceed (1)
the value of all “liabilities of such Person, including contingent and other
liabilities,” as of such date, as such quoted terms are generally determined in
accordance with applicable federal laws governing determinations of the
insolvency of debtors, and (2) the amount that will be required to pay the
probably liabilities of




--------------------------------------------------------------------------------




such Person on its existing debts (including contingent liabilities) as such
debts become absolute and matured, (B) such Person will not have, as of such
date, an unreasonably small amount of capital for the operation of the
businesses in which it is engaged or proposed to be engaged following such date
and (C) such Person will be able to pay its liabilities, including contingent
and other liabilities, as they mature.

Section 5.09    . Litigation. As of the date hereof, there is no Proceeding
pending against, or, to the knowledge of the Parent, threatened in writing
against, Parent or any of its Subsidiaries before (or, in the case of threatened
actions, suits or proceedings, that would be before) or by any Governmental
Authority, that would reasonably be expected to have, individually or in the
aggregate, a Parent Material Adverse Effect.

Section 5.10    . Ownership of Company Stock. Except as previously disclosed to
the Company, neither Parent nor Merger Sub nor any of their Subsidiaries
beneficially owns any shares of Company Stock as of the date hereof.

Section 5.11    . Absence of Certain Agreements. Other than the Voting and
Support Agreements, neither Parent nor any of its Affiliates has entered into
any Contract, or authorized, committed or agreed to enter into any contract,
arrangement or understanding (in each case, whether oral or written), pursuant
to which any stockholder of the Company would be entitled to receive
consideration related to the Transactions of a different amount or nature than
the Merger Consideration or pursuant to which any stockholder of the Company (i)
agrees to vote to adopt this Agreement or the Merger or (ii) agrees to vote
against any Superior Proposal.

Section 5.12    . Management Agreements. Other than this Agreement, as of the
date hereof, there are no contracts, undertakings, commitments, agreements or
obligations or understandings between Parent or Merger Sub or any of their
Affiliates, on the one hand, and any member of the Company’s management or the
Board of Directors, on the other hand, relating in any way to the transactions
contemplated by this Agreement or the operations of the Company after the
Effective Time.

Section 5.13    . Acknowledgement of No Other Representations and Warranties.
Except for the representations and warranties set forth in Article 4, each of
Parent and Merger Sub acknowledges and agrees that no representation or warranty
of any kind whatsoever, express or implied, at law or in equity, is made or
shall be deemed to have been made by or on behalf of the Company to Parent or
Merger Sub, and each of Parent and Merger Sub hereby disclaims reliance on any
such other representation or warranty, whether by or on behalf of the Company,
and notwithstanding the delivery or disclosure to Parent or Merger Sub, or any
of their Representatives or Affiliates, of any documentation or other
information by the Company or any of its Representatives or Affiliates with
respect to any one or more of the foregoing. Each of Parent and Merger Sub also
acknowledges and agrees that the Company makes no representation or warranty
with respect to any projections, forecasts or other estimates, plans or budgets
of future revenues, future expenses or expenditures, future results of
operations (or any component thereof), future cash flows (or any component
thereof) or future financial condition (or any component thereof) of the Company
or any of its Subsidiaries or the future business, operations or affairs of the
Company or any of its Subsidiaries heretofore or hereafter delivered to or made




--------------------------------------------------------------------------------




available to Parent, Merger Sub or their respective Representatives or
Affiliates. Notwithstanding the foregoing, nothing in this ‎Section 5.13 shall
limit Parent or Merger Sub’s remedies in the case of Fraud.

ARTICLE 6    
COVENANTS OF THE COMPANY
The Company agrees that:

Section 6.01    . Conduct of the Company. Except with the prior written consent
of Parent (which consent shall not be unreasonably withheld, conditioned or
delayed), or as contemplated by this Agreement, or as set forth in Section 6.01
of the Company Disclosure Schedule or as required by Applicable Law, from the
date hereof until the Effective Time, the Company shall, and shall cause each of
its Subsidiaries to, conduct its business in the ordinary course consistent with
past practice (including, without limitation, the implementation of its
cost-cutting program as in effect on the date hereof) and use its commercially
reasonable efforts to preserve intact its business organizations and
relationships with Third Parties, including Governmental Authorities with
jurisdiction over the Company’s operations, customers, suppliers, licensors,
licensees and other Third Parties and to keep available the services of its
present officers and key employees. Without limiting the generality of the
foregoing, except with the prior written consent of Parent (which consent shall
not be unreasonably withheld, conditioned or delayed) or as expressly
contemplated by this Agreement or as set forth in Section 6.01 of the Company
Disclosure Schedule or as required by Applicable Law, the Company shall not, nor
shall it permit any of its Subsidiaries to:
(a)    amend or publicly propose any amendment to its certificate of
incorporation, bylaws or other similar organizational documents in any respect;
(b)    (i) split, combine or reclassify any shares of its capital stock, (ii)
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock,
except for (A) dividends by any of its wholly owned Subsidiaries and (B) two
regular quarterly cash dividends by the Company (including one declared as of
the date hereof) in an amount consistent with the Company’s past practice with
customary record and payment dates on the shares of Company Stock, or (iii)
redeem, repurchase or otherwise acquire or offer to redeem, repurchase, or
otherwise acquire any Company Securities or any Company Subsidiary Securities
except pursuant to the Company ESPP or Company ICP in accordance with the terms
of any awards thereunder, and consistent with the Company’s obligations in
Section 2.05(c) hereof;
(c)    (i) issue, deliver or sell, or authorize the issuance, delivery or sale
of, any shares of any Company Securities or Company Subsidiary Securities, other
than the issuance of (A) any shares of the Company Stock upon the exercise of
Company Stock Options, Company Restricted Stock Awards or Company Restricted
Stock Units that are outstanding on the date of this Agreement in accordance
with the terms of those Company Stock Options, Company Restricted Stock Awards
or Company Restricted Stock Units on the date of this Agreement, (B) any




--------------------------------------------------------------------------------




Company Subsidiary Securities to the Company or any other Subsidiary of the
Company and (C) any shares of Company Stock upon the conversion of the
Convertible Notes in accordance with the terms of those notes on the date of
this Agreement or (ii) amend any term of any Company Security or any Company
Subsidiary Security, except, in each case, as required by the terms of any
compensatory stock option or other compensation plan or arrangement;
(d)    (i) merge or consolidate with any other Person, (ii) acquire (including
by merger, consolidation, or acquisition of stock or assets) any interest in any
corporation, partnership, other business organization or any division thereof or
any assets, securities or property, other than (A) pursuant to existing
contracts or commitments each of which are set forth on Section 6.01(d) of the
Company Disclosure Schedule, (B) acquisitions of assets, securities or property
in the ordinary course of business consistent with past practice in an amount
not to exceed $1,500,000 per acquisition or $11,500,000 in the aggregate for all
such acquisitions; provided, that no transaction otherwise permitted under this
clause (B) shall be permitted if it, individually or in the aggregate, would, or
would reasonably be expected to, prevent, enjoin, alter or materially delay the
Transactions, and (C) transactions (1) solely among the Company and one or more
of its wholly owned Subsidiaries or (2) solely among the Company’s wholly owned
Subsidiaries, or (iii) adopt or publicly propose a plan of complete or partial
liquidation, dissolution, recapitalization or restructuring;
(e)    sell, lease, license or otherwise transfer any Subsidiary or any material
assets, securities, properties, interests or businesses, other than (i) pursuant
to existing contracts or commitments each of which are set forth on Section
6.01(e) of the Company Disclosure Schedule, (ii) transactions solely among the
Company and one or more of its wholly owned Subsidiaries, (iii) transactions
solely among the Company’s wholly owned Subsidiaries or (iv) in the ordinary
course of business consistent with past practice for fair market value not to
exceed $1,000,000 in the aggregate;
(f)    other than as expressly permitted by Section 6.01(d), make any material
loans, advances or capital contributions to, or investments in, any other Person
(other than (i) loans or advances between and among the Company and/or any of
its wholly owned Subsidiaries, (ii) capital contributions to or investments in
its wholly owned Subsidiaries and (iii) loans, advances, capital contributions
or investments of $1,000,000 or less each, or $2,500,000 in aggregate);
(g)    incur any indebtedness for borrowed money or guarantees thereof, other
than (i) in an aggregate amount not to exceed $2,500,000 or (ii) incurred
between or among the Company and/or any of its wholly owned Subsidiaries or
between any of such wholly owned Subsidiaries or guarantees by the Company of
indebtedness of any wholly owned Subsidiary;
(h)    authorize, make or incur any capital expenditures or obligations or
liabilities in connection therewith, other than any capital expenditures not to
exceed $11,500,000 in the aggregate;
(i)    except as required under any Company Plan or by Applicable Law,  grant or
increase any severance or termination pay to (or amend any existing severance
pay or termination arrangement with) any executive officer or director of the
Company;  establish,




--------------------------------------------------------------------------------




adopt or amend any Collective Bargaining Agreement or any material Company Plan
or  increase compensation, bonus or other benefits payable to any employee of
the Company, other than increases in annual base compensation or cash bonus
opportunities, subject to the aggregate maximum payout amount as set forth on
Section 6.01(i) of the Company Disclosure Schedule, (excluding, for the
avoidance of doubt, other employee benefits) in the ordinary course of business
consistent with past practice with respect to any employee of the Company whose
annual base salary does not exceed $250,000;
(j)    other than recruiting to fill open positions in the ordinary course of
business consistent with past practice, hire any employee whose annual base
salary would exceed $250,000 and whose employment is not terminable at-will;
(k)    sell, assign, license, sublicense, abandon, allow to lapse, transfer or
otherwise dispose of, or create or incur any Lien on any material Owned
Intellectual Property, other than in the ordinary course of business consistent
with past practice (i) pursuant to non-exclusive licenses or (ii) for the
purpose of disposing of obsolete or immaterial assets;
(l)    (i) voluntarily terminate, modify or amend in any respect materially
adverse to the Company or any of its Subsidiaries any Material Contract other
than the expiration or renewal of any Material Contract in accordance with its
terms, (ii) waive any material term of, or waive any material default under, any
Material Contract other than in the ordinary course of business consistent with
past practice, (iii) enter into any contract which contains a change of control
or similar provision that would require a material payment to the other party or
parties thereto solely as a result of the consummation of the Merger or the
other transactions contemplated herein, or (iv) enter into any Contract that
contains a non-compete that would be binding on Parent and its Subsidiaries
(excluding the Company and its Subsidiaries) following the consummation of the
Merger;
(m)    create or incur any Lien (other than a Permitted Lien) on any material
tangible asset;
(n)    change the Company’s methods of accounting, except as required by
concurrent changes in GAAP or in Regulation S-X of the 1934 Act, as agreed to by
its independent public accountants;
(o)    make or change any material Tax election, change any annual Tax
accounting period (except as would not be material), adopt or change any method
of Tax accounting (except as would not be material) or enter into any material
closing agreement with respect to Taxes or settle or surrender any material Tax
claim, audit or assessment;
(p)    settle or compromise, or propose to settle or compromise any claim,
action, suit, investigation, regulatory examination or other Proceeding
involving or against the Company or any of its Subsidiaries, other than (i)
those involving only a monetary payment by the Company or any of its
Subsidiaries in an amount not to exceed $500,000 individually or $5,000,000 in
the aggregate, (ii) any settlements for amounts not exceeding the amount
reserved on the Company




--------------------------------------------------------------------------------




Balance Sheet for such claim, or (iii) Transaction Litigation if the settlement
costs thereof will be paid by insurance;
(q)    enter into any material transaction between the Company or any of its
Subsidiaries, on the one hand, and any Affiliate of the Company, on the other
hand, except in connection with employment or on arms’ length terms;
(r)    (i) voluntarily terminate, suspend, amend or modify in any material
respect any material Company Permit other than in the ordinary course of
business or as required pursuant to Section 8.01 or (ii) obtain any additional
material Company Permit (other than in the ordinary course of business) or
voluntarily enter a new material regulated line of business that is not
currently conducted by the Company or any of its Subsidiaries, except, in each
case, (i) and (ii), as required in order to comply with Applicable Law; or
(s)    agree, resolve or commit to do any of the foregoing.

Section 6.02    . Company Stockholder Meeting. The Company shall cause a meeting
of its stockholders (the “Company Stockholder Meeting”) to be duly called and
held as soon as reasonably practicable after the Proxy Statement is cleared by
the SEC for the purpose of voting on the approval and adoption of this Agreement
and the Merger. The Board of Directors of the Company shall (a) unless there has
been an Adverse Recommendation Change in accordance with Section 6.04, recommend
approval and adoption of this Agreement, the Merger and the other Transactions
by the Company’s stockholders (and include such recommendation in the Proxy
Statement); (b) and use its reasonable best efforts to obtain the Company
Stockholder Approval and (c) otherwise comply in all material respects with
Applicable Law with respect to such meeting. The Company shall, at its election
or if requested by Parent, engage a proxy solicitor of its choosing to assist in
the collection of proxies from stockholders relating to the Company Stockholder
Approval. As promptly as reasonably practicable after the Proxy Statement is
cleared by the SEC, the Company shall, in accordance with Applicable Law and the
Company’s certificate of incorporation, (i) duly call and give notice of the
Company Stockholder Meeting, (ii) cause the Proxy Statement (and all other proxy
materials for the Company Stockholder Meeting) to be mailed to its stockholders
and (iii) duly convene and hold the Company Stockholder Meeting. The Company
shall not, without the prior written consent of Parent, adjourn, postpone or
otherwise delay the Company Stockholder Meeting; provided, however, that
Company, acting reasonably and in good faith, may postpone or adjourn the
Company Stockholder Meeting (A) to allow reasonable additional time for the
filing and mailing of any supplemental or amended disclosure which the Board of
Directors of the Company has determined in good faith after consultation with
outside counsel is necessary under Applicable Law and for such supplemental or
amended disclosure to be disseminated and reviewed by the Company’s stockholders
prior to the Company Stockholder Meeting, (B) to allow reasonable additional
time to solicit additional proxies to the extent the Company reasonably believes
necessary in order to obtain the Company Stockholder Approval or (C) if
otherwise required by Applicable Law. The Company shall, at the instruction of
Parent, acting reasonably and in good faith, postpone or adjourn the Company
Stockholder Meeting if there are not sufficient votes at the Company Stockholder
Meeting to adopt this Agreement to allow reasonable additional time




--------------------------------------------------------------------------------




to solicit additional proxies for purposes of obtaining the Company Stockholder
Approval. Notwithstanding anything in this Agreement to the contrary, but
subject to the immediately preceding two sentences, unless this Agreement has
been terminated in accordance with its terms, the Company Stockholder Meeting
shall be convened and this Agreement shall be submitted to the stockholders of
the Company at the Company Stockholder Meeting for the purpose of voting on the
adoption of this Agreement and nothing herein shall be deemed to relieve the
Company of such obligation. The Company shall use commercially reasonable
efforts to cooperate with and keep Parent informed on a reasonably current basis
regarding its solicitation efforts and voting results following dissemination of
the Proxy Statement.

Section 6.03    . Access to Information. From the date hereof until the
Effective Time and subject to Applicable Law and the confidentiality agreement
dated November 8, 2019 between the Company and Parent (the “Confidentiality
Agreement”), the Company shall (i) give to Parent, its counsel, financial
advisors, auditors and other authorized representatives, upon reasonable notice,
reasonable access during normal business hours to the offices, properties, books
and records of the Company and its Subsidiaries, (ii) furnish to Parent, its
counsel, financial advisors, auditors and other authorized representatives such
financial and operating data and other information as such Persons may
reasonably request and (iii) instruct its employees, counsel, financial
advisors, auditors and other authorized representatives to cooperate reasonably
with Parent in its investigation of the Company and its Subsidiaries. Any
investigation pursuant to this Section shall be conducted in such manner as not
to interfere unreasonably with the conduct of the business of the Company and
its Subsidiaries. Nothing in this Section 6.03 shall require the Company to
provide any access, or to disclose any information (i) if providing such access
or disclosing such information would violate Applicable Law (including antitrust
and privacy laws) or any binding agreement entered into prior to the date of
this Agreement or (ii) protected by attorney-client privilege to the extent such
privilege cannot be protected by the Company through exercise of its reasonable
efforts; provided, that the Company shall, and shall cause its Subsidiaries to,
use reasonable best efforts to make appropriate substitute disclosure
arrangements under circumstances in which such restrictions apply (including, to
the extent doing so would permit disclosure in compliance with the applicable
restrictions, redacting such information (i) as necessary to comply with
contractual arrangements in effect on or after the date hereof, and (ii) as
necessary to address reasonable attorney-client or other privilege or
confidentiality concerns).

Section 6.04    . No Solicitation; Other Offers.
(a)    From the date of this Agreement until the Effective Time or, if earlier,
the termination of this Agreement in accordance with Article 10, except as
otherwise expressly set forth in this 6.04, the Company shall not, and shall
cause its Subsidiaries not to, and shall instruct its and its Subsidiaries’
respective directors, officers, employees, Affiliates, investment bankers,
attorneys, accountants and other advisors or representatives (collectively,
“Representatives”) not to, directly or indirectly, (i) solicit, initiate or take
any action to knowingly facilitate or encourage the submission of any
Acquisition Proposal, (ii) enter into or participate in any discussions or
negotiations with, furnish any information relating to the Company or any of its
Subsidiaries or afford access to the business, properties, assets, books or
records of the Company or any of its




--------------------------------------------------------------------------------




Subsidiaries to, otherwise knowingly cooperate in any way with, or knowingly
assist or participate in any effort by any Third Party relating to an
Acquisition Proposal or any inquiry, expression of interest, proposal or request
for information that would reasonably be expected to lead to an Acquisition
Proposal (other than requesting the clarification of the terms and conditions
thereof so as to determine whether the Acquisition Proposal is, or would
reasonably be expected to result in, a Superior Proposal), (iii) (A) fail to
make, withdraw or modify in a manner adverse to Parent the Company Board
Recommendation (it being understood that any failure to publicly reaffirm the
Company Board Recommendation within ten (10) Business Days of Parent’s written
request will be treated as a withdrawal of the Company Board Recommendation for
purposes hereof (provided that Parent makes such request only after a material
development has occurred that Parent believes, in good faith, has created public
uncertainty as to the position of the Board of Directors of the Company or
whether the Company Stockholder Approval will be obtained and that Parent may
only make such request once with respect to any Acquisition Proposal that has
not been amended with respect to financial or other material terms)), (B) fail
to include the Company Board Recommendation in the Proxy Statement or (C)
recommend, adopt or approve or publicly propose to recommend, adopt or approve
any Acquisition Proposal (any of the foregoing in this clause (iii), an “Adverse
Recommendation Change”), (iv) take any action to make any “moratorium,” “control
share acquisition,” “fair price,” “supermajority,” “affiliate transactions” or
“business combination statute or regulation” or other similar anti-takeover laws
and regulations of the State of Delaware, including Section 203 of the Delaware
Law, inapplicable to any Third Party or any Acquisition Proposal, or (v) fail to
enforce, or grant any waiver or release under, any standstill or similar
agreement with respect to any class of equity securities of the Company or any
of its Subsidiaries. If any Representative takes any action that the Company is
obligated pursuant to this Section 6.04 not to take, then the Company shall be
deemed for purposes of this Agreement to have breached this Section 6.04. The
Company shall, and shall cause any of its Subsidiaries to, and shall instruct
and its and its Subsidiaries’ Representatives to, cease immediately and cause to
be terminated any and all existing activities, discussions or negotiations, if
any, with any Third Party and its Representatives with respect to any
Acquisition Proposal and shall use its reasonable best efforts to cause any such
Third Party and its Representatives in possession of confidential information
about the Company or any of its Subsidiaries that was furnished by or on behalf
of the Company in connection with a proposed Acquisition Proposal or any
inquiry, expression of interest, proposal or request for information that would
reasonably be expected to lead to an Acquisition Proposal to return or destroy
all such information in accordance with the applicable confidentiality
agreements.
(b)    Notwithstanding anything contained in Section 6.04(a) to the contrary, if
at any time prior to obtaining the Company Stockholder Approval (and in no event
after obtaining Company Stockholder Approval), (i) the Board of Directors of the
Company receives a bona fide written Acquisition Proposal made after the date
hereof which has not resulted from a breach of this Section 6.04 that the Board
of Directors of the Company determines in good faith, after consultation with
its financial advisor and outside legal counsel, is or is reasonably likely to
lead to a Superior Proposal and (ii) the Board of Directors of the Company
determines in good faith, after consultation with its outside legal counsel,
that the failure to take such action would be reasonably likely to be
inconsistent with its fiduciary duties under Applicable Law, then the




--------------------------------------------------------------------------------




Board of Directors of the Company, may, subject to compliance with this Section
6.04(b), Section 6.04(c) and Section 6.04(e), (A) engage in negotiations or
discussions with such Third Party and its Representatives, (B) furnish to such
Third Party or its Representatives non-public information relating to the
Company or any of its Subsidiaries pursuant to an Acceptable Confidentiality
Agreement, a copy of which shall be provided, promptly after its execution, to
Parent for informational purposes; provided that the Company shall promptly
provide to Parent any such information that is provided to any such Person which
was not previously provided to or made available to Parent and (C) following
receipt of a Superior Proposal after the date of this Agreement, make an Adverse
Recommendation Change. Nothing contained herein shall prevent the Company or the
Board of Directors of the Company from (x) taking and disclosing to its
stockholders a position contemplated by Rule 14d-9 and Rule 14e-2(a) promulgated
under the 1934 Act (or any similar communication to stockholders in connection
with the making or amendment of a tender offer or exchange offer), or (y) making
any legally required disclosure to stockholders with regard to the Transactions
or an Acquisition Proposal provided that any Adverse Recommendation Change
involving or relating to an Acquisition Proposal may only be made in accordance
with the provisions of this Section 6.04(b), Section 6.04(c) and Section 6.04(e)
and even if permitted by the foregoing, is subject to the rights of Parent set
forth in this Agreement. For the avoidance of doubt, a “stop, look and listen”
disclosure or similar communication of the type contemplated by Rule 14d-9(f)
under the 1934 Act shall not be an Adverse Recommendation Change.
(c)    In addition to the requirements set forth in ‎Section 6.04(b), the Board
of Directors of the Company shall not take any of the actions referred to in
clauses (A) through (C) of Section 6.04(b) unless the Company shall have first
delivered to Parent written notice advising Parent that the Company intends to
take such action. The Company shall keep Parent promptly informed, on a
reasonably current basis, after taking any such action of the status and
material terms of any discussions and negotiations with the applicable Third
Party with respect to the Acquisition Proposal. In addition, prior to obtaining
the Company Stockholder Approval, the Company shall notify Parent promptly (but
in no event later one Business Day) after receipt by the Company (or any of its
Representatives) of any Acquisition Proposal or any request for information
relating to the Company or any of its Subsidiaries or for access to the
business, properties, assets, books or records of the Company or any of its
Subsidiaries by any Third Party that, to the knowledge of the Company, is
considering making, or has made, an Acquisition Proposal, which notice shall be
provided in writing and shall identify the relevant Third Party, to the extent
known, the material terms and conditions of, any such Acquisition Proposal. The
Company shall keep Parent informed, on a reasonably prompt basis (but in no
event more than one Business Day after actual receipt), of the status and
material terms of any such Acquisition Proposal, (including any material changes
thereto) and shall provide to Parent copies of all material correspondence and
written materials sent or provided to the Company or any of its Subsidiaries
that describes any terms or conditions of any Acquisition Proposal (as well as
written summaries of any material oral communications addressing such matters).
(d)    Notwithstanding anything in this Agreement to the contrary, at any time
prior to obtaining the Company Stockholder Approval (and in no event after the
obtaining the Company Stockholder Approval), the Board of Directors of the
Company may effect an Adverse




--------------------------------------------------------------------------------




Recommendation Change involving or relating to a Company Intervening Event if
the Board of Directors of the Company determines in good faith, after
consultation with its outside legal counsel, that the failure to take such
action would be reasonably likely to be inconsistent with its fiduciary duties
under Applicable Law; provided that (i) the Company shall (A) promptly notify
Parent in writing of its intention to take such action (it being understood that
such a notification shall not, itself, constitute an Adverse Recommendation
Change) and (B) negotiate in good faith with Parent (if requested by Parent in
writing) for five (5) Business Days following such notice regarding any
revisions to the terms of this Agreement proposed by Parent, and (ii) the Board
of Directors of the Company shall not effect any Adverse Recommendation Change
involving or relating to a Company Intervening Event unless, after the five (5)
Business Day period described in the foregoing clause (B), the Board of
Directors of the Company determines in good faith, after consultation with its
outside legal counsel, that the failure to take such action would be reasonably
likely to be inconsistent with its fiduciary duties under Applicable Law.
(e)    Without limiting or affecting Section 6.04(a), Section 6.04(b) or Section
6.04(c)‎, the Board of Directors of the Company shall not make an Adverse
Recommendation Change involving or relating to a Superior Proposal unless (i)
the Company promptly notifies Parent, in writing at least five (5) Business Days
before taking such action, that the Company intends to take such action, which
notice attaches the most current version of any proposed transaction agreement
or a summary of all material terms of such Superior Proposal and the identity of
the Third Party, (ii) if requested by Parent in writing, during such five (5)
Business Day period, the Company have negotiated in good faith with Parent
regarding any proposal by Parent to amend the terms of this Agreement in
response to such Superior Proposal (and the Company shall have instructed its
Affiliates and Representatives, including its outside legal counsel and
financial advisor, to the extent appropriate, to have engaged in good faith
negotiations with Parent and its Representatives) and (iii) after such five (5)
Business Day period, the Board of Directors of the Company determines in good
faith, taking into account any written proposal by Parent received during such
period to amend the terms of this Agreement, that such Acquisition Proposal
continues to constitute a Superior Proposal (it being understood and agreed that
in the event of any amendment to the principal financial terms or other material
terms of any such Superior Proposal, a new written notification from the Company
consistent with that described in clause (i) of this Section 6.04(e) shall be
required and a new notice period under clause (ii) of this Section 6.04(e) shall
commence, during which notice period the Company shall be required to comply
with the requirements of this Section 6.04(e) anew, except that such new notice
period shall be for two (2) Business Days (as opposed to five (5) Business
Days)).
(f)    As used in this Agreement:
(i)    “Acceptable Confidentiality Agreement” means a confidentiality agreement
that contains provisions that are no less favorable to the Company than those
contained in the Confidentiality Agreement.
(ii)    “Superior Proposal” means any bona fide, Acquisition Proposal (other
than an Acquisition Proposal which has resulted from a breach of Section 6.04
(with all references to “15%” in the definition of Acquisition Proposal being
deemed to be




--------------------------------------------------------------------------------




references to “50%” and clauses (ii)(2), (iii)(2) and (iv)(B)(2) being
disregarded) on terms that the Board of Directors of the Company determines in
good faith, after consultation with its financial advisor and outside legal
counsel, and taking into account all the terms and conditions of the Acquisition
Proposal that the Board of Directors of the Company considers to be appropriate
(including the identity of the Person making the Acquisition Proposal and the
expected timing and likelihood of consummation, any governmental or other
approval requirements, break-up fees, expense reimbursement provisions and
conditions to consummation and availability of necessary financing), would
result in a transaction (i) that, if consummated, is more favorable to the
Company’s stockholders from a financial point of view than the Merger (taking
into account any proposal by Parent to amend the terms of this Agreement agreed
to be made in writing by Parent in response to such Acquisition Proposal), (ii)
that is reasonably capable of being completed on the terms proposed, taking into
account the identity of the Person making the Acquisition Proposal, any approval
requirements and all other financial, regulatory, legal and other aspects of
such Acquisition Proposal and (iii) for which financing, if a cash transaction
(whether in whole or in part), is then fully committed or reasonably determined
to be available by the Board of Directors of the Company.
(iii)    “Company Intervening Event” means any material event, change, effect,
development or occurrence occurring or arising after the date of this Agreement
that (i) was not known or reasonably foreseeable, or the material consequences
of which were not known or reasonably foreseeable, in each case to the Board of
Directors or executive officers of the Company as of or prior to the date of
this Agreement, and (ii) does not relate to or involve any Acquisition Proposal;
provided that in no event shall any (A) action taken by either party pursuant to
the affirmative covenants set forth in Section 8.01 or the consequences of any
such action constitute, and (B) event, change, effect development or occurrence
that would fall within any of the exceptions to the definition of “Company
Material Adverse Effect” be deemed to contribute to or otherwise be taken into
account in determining whether there has been a Company Intervening Event.
(g)    Notwithstanding (i) any Adverse Recommendation Change, (ii) the making of
any Acquisition Proposal or (iii) anything in this Agreement to the contrary,
until termination of this Agreement in no event may the Company or any of its
Subsidiaries (A) enter into any agreement in principle, letter of intent, term
sheet, merger agreement, acquisition agreement, option agreement, joint venture
agreement, partnership agreement or other similar instrument constituting or
relating to an Acquisition Proposal (other than an Acceptable Confidentiality
Agreement in accordance with Section 6.04(b)), (B) except as required by
Applicable Law, make, facilitate or provide information in connection with any
SEC or other filings in connection with the transactions contemplated by any
Acquisition Proposal or (C) seek any Consents from Governmental Authorities in
connection with the transactions contemplated by any Acquisition Proposal.




--------------------------------------------------------------------------------





Section 6.05    . Cooperation with Financing.
(a)    The Company shall use its commercially reasonable best efforts to, and
shall cause its Subsidiaries and its and their respective Representatives to use
their commercially reasonable best efforts to, on a timely basis, upon the
reasonable request of Parent or any of its Subsidiaries, provide customary
cooperation that is necessary and customary in connection with or any debt,
equity, equity-linked or other financing of Parent or any of its Subsidiaries in
connection with the Merger and the other Transactions (collectively, the
“Financing”), including the following:
(i)    furnishing, or causing to be furnished, to Parent and the Financing
Parties and their respective agents the financial information regarding the
Company and its Subsidiaries (and any other Subsidiaries of the Company formed
or acquired after the date of this Agreement) as may be reasonably requested by
Parent that is of the type customarily included in (x) a bank information
memorandum or (y) a prospectus supplement, offering memorandum or other offering
document to be used in connection with the Financing, it being understood that
in the case that the Financing includes an offering of securities on a
registered basis such information shall include the information required by
Regulation S-X and Regulation S-K under the Securities Act (but which, for the
avoidance of doubt, shall not include financial statements or information
required by Rules 3-09, 3-10 or 3-16 of Regulation S-X or Compensation
Discussion and Analysis required by Regulation S-X Item 402(b), but would
include customary disclosure of certain guarantor and non-guarantor
information); provided that (I) the Company and its Subsidiaries shall only be
obligated to deliver such information to the extent such information may be
reasonably obtained from the books and records of the Company and its
Subsidiaries and (II) the Company and its Subsidiaries shall not be obligated to
furnish any of the Excluded Information; provided further that this clause (i)
shall in no respect require the preparation of any financial statements not
otherwise prepared by the Company in the ordinary course of business on the
timeline prepared in the ordinary course;
(ii)    to the extent necessary for the consummation of the Financing, and
customary for financings of such type, using reasonable best efforts to obtain
and deliver the consent of the independent accountants of the Company and its
Subsidiaries to use their audit reports with respect to the financial statements
furnished pursuant to Section 6.05(a)(i) in any registration statement of Parent
or any of its Subsidiaries filed with the SEC relating to such Financing, where
such financial statements are included;
(iii)    using reasonable best efforts to cause the Company’s and its
Subsidiaries’ independent accountants to (A) participate in a manner consistent
with their customary practice in a reasonable number of drafting sessions and
accounting due diligence sessions in connection with such Financing and (B)
provide customary comfort letters under AU Section 634 (or other applicable
standard) for a public offering or a Rule 144A private placement of securities
(including “negative assurance” comfort) with respect to financial information
related to the Company and its Subsidiaries in connection with the Financing, to
the extent such comfort letters are required to be delivered to the applicable




--------------------------------------------------------------------------------




underwriters, initial purchasers or placement agents in connection with any
issuance of securities in a capital markets transaction comprising part of such
Financing;
(iv)    using reasonable best efforts to assist Parent or any of its
Subsidiaries in (including by providing information limited to the Company and
its Subsidiaries required in connection with) its preparation of rating agency
presentations, road show materials, bank information memoranda, projections,
prospectuses, bank syndication materials, credit agreements, offering memoranda,
private placement memoranda, definitive financing documents (including customary
certificates, affidavits and title insurance related assistance) and similar or
related documents to be prepared by Parent or its Subsidiaries in connection
with such Financing, and which may incorporated by reference periodic and
current reports filed by the Company with the SEC, in each case upon the
reasonable request of Parent or any of its Subsidiaries but (A) solely to the
extent reasonably necessary to consummate the Financing and customary of
financings of such type and (B) limited to information available and reasonably
ascertainable from the books and records of the Company and without any
requirement of any further analysis or preparation by the Company;
(v)    using reasonable best efforts to cooperate with customary marketing
efforts of Parent or any of its Subsidiaries, including using reasonable best
efforts to cause its management team, with appropriate seniority and expertise,
to assist in preparation for and to participate in a reasonable number of
meetings, presentations, road shows, due diligence sessions (including
accounting due diligence sessions), drafting sessions, and sessions with rating
agencies, in each case, upon reasonable advance notice and at mutually agreeable
dates and times and using reasonable efforts to ensure that any syndication
efforts benefit from any existing lending and investment banking relationships
of the Company and its Subsidiaries;
(vi)    causing the taking of corporate actions (subject to the occurrence of
the Closing Date) reasonably necessary to permit the completion of the Financing
by persons that shall remain or will become officers or directors of the
Surviving Corporation or any of the Subsidiaries of the Surviving Corporation as
of the Effective Time;
(vii)    delivering to Parent, no later than three (3) Business Days prior to
the Closing Date, (A) any materials and documentation about the Company and its
Subsidiaries required under applicable “know your customer” and anti-money
laundering laws (including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001), and (B) and certifications regarding beneficial ownership solely
to the extent required by 31 C.F.R. § 1010.230, in each case, to the extent
requested in writing by any Financing Parties no less than ten (10) Business
Days prior to the Closing Date;
(viii)    cooperating with respect to the provision of guarantees as may be
requested by Parent, including by executing and delivering definitive documents
related thereto, to take effect following the Closing in connection with such
Financing (but solely to the extent required thereby); and




--------------------------------------------------------------------------------




(ix)    solely to the extent customarily required for financings of the type
contemplated by the Financing, providing customary authorization letters to
Parent’s or any of its Subsidiaries’ Financing Parties, authorizing the
distribution of information to prospective lenders or investors and containing a
representation that the public side versions of such documents, if any, do not
include material non-public information about the Company or its Subsidiaries
(only to the extent such authorization letters contain customary disclaimers for
the Company, its Affiliates and their respective Representatives with respect to
responsibility for the use or misuse of the contents thereof); and
(x)    providing reasonable assistance in the preparation of pro forma
information, risk factor disclosure and other disclosures required to consummate
the financing, in each case upon the reasonable request of Parent or any of its
Subsidiaries and as necessary or customary to consummate the Financing.
(b)    All non-public information regarding the Company or its Subsidiaries
obtained by Parent or its Representatives, in each case pursuant to Section
6.05(a), shall be kept confidential in accordance with the Confidentiality
Agreement; provided that such information may be disclosed (i) to prospective
lenders, underwriters, initial purchasers, placement agents, dealer managers,
solicitation agents, information agents and depositary or other agents (but not
prospective investors in any debt securities offering) during syndication and
marketing of the Financing that enter into confidentiality arrangements
customary for Financing transactions of the same type as such financing
(including customary “click-through” confidentiality undertakings) and (ii) on a
confidential basis to rating agencies. The Company hereby consents to the
reasonable use of the Company’s and its Subsidiaries’ logos solely in connection
with the Financing for the Merger and the other Transactions; provided that such
logos are used solely in a manner that is not intended to or reasonably likely
to harm or disparage the Company or its Affiliates or the reputation or goodwill
of the Company or its Subsidiaries.
(c)    In connection with this Section 6.05,
(i)    neither the Company nor any of its Subsidiaries shall be required to pay
any commitment fee or other fee or payment, incur any liability or expenses or
permit any Lien to be placed on any of their respective assets, in each case,
prior to the Closing Date and the consummation of the Closing in connection with
any Financing to be obtained by Parent or its Subsidiaries in connection with
the Transactions,
(ii)    neither the Company nor any of its Subsidiaries or any of their
respective directors or officers shall be obligated to execute any agreement,
certificate, document, letter, registration statement or instrument with respect
to such Financing that would be effective prior to the Closing (other than
customary authorization letters, but solely to the extent referred to in clause
(a)(ix) above),
(iii)    neither the Company nor any of its Subsidiaries or any of their
respective Representatives shall be required to take or cause to be taken any
action in respect of the Financing that:




--------------------------------------------------------------------------------




(1) would cause a breach of this Agreement by the Company or any of its
Subsidiaries or cause any condition in Article 9 to not be satisfied on a timely
basis;
(2) would (I) conflict with (A) the Company’s or any of its Subsidiary’s
organizational documents or any Applicable Law or (B) obligations of
confidentiality from a third party (not created in contemplation hereof) binding
on the Company or its Subsidiaries or (II)  result in the contravention of, or
violation of breach of, or default under, any contract to which the Company or
any of its Subsidiaries is a party;
(3) would require providing access to or disclosing information that would (in
the good faith determination of the Company) jeopardize any attorney-client
privilege of the Company or any of its Subsidiaries (provided that the Company
shall use reasonable efforts to allow for such access or disclosure to the
maximum extent that does not result in a waiver of attorney-client privilege);
(4) would require its legal counsel to provide any legal opinions;
(5) would require the Company or its Subsidiaries to prepare any projections;
(6) would require the Company to issue any bank information memoranda, lender
presentations, offering memoranda, or similar documents including disclosure and
financial statements (1) that reflects the Company or its Subsidiaries (other
than, after the Closing, the Surviving Corporation) as the obligor(s) or (2) in
the name of Company, its Subsidiaries or the Surviving Corporation;
(7) would require the Company to take any action to the extent, in the good
faith determination of the Company, such action would (A) materially or
unreasonably interfere with the business or operations of the Company or its
Subsidiaries or (B) cause competitive harm to the Company or its Subsidiaries if
the transactions contemplated by this Agreement are not consummated;
(8) would subject any of the Company’s or its Subsidiaries’ respective
directors, managers, officers or employees to any actual or potential personal
liability;
(9) would cause the directors and managers of the Company or its Subsidiaries to
adopt resolutions approving the agreements, documents and instruments pursuant
to which the Financing is obtained unless Parent shall have determined that such
directors and managers are to remain as directors and managers of the Surviving
Corporation on and after the Closing and such resolutions are contingent upon
the occurrence of, or only effective as of, the




--------------------------------------------------------------------------------




Closing; provided that the foregoing shall not limit obligations with respect to
the delivery of authorization letters as contemplated by Section 6.05(a)(ix);
(10) waive or amend any terms of this Agreement or any other Contract to which
the Company or its Subsidiaries is a party; or
(11) take any action that would subject it to actual or potential liability, to
bear any cost or expense or to make any other payment or agree to provide any
indemnity in connection with any commitment letters or definitive documents
related to the Financing, the Financing or any information utilized in
connection therewith (in each case except following the Closing).
(d)    The Company, its Subsidiaries and their respective Representatives shall
be indemnified and held harmless by Parent and its Subsidiaries from and against
any and all liabilities, losses, damages, claims, costs, expenses, interest,
awards, judgments and penalties suffered or incurred by them in connection with
the Financing and any other financing (including the use or provision of any
information prepared or provided by the Company or any of its Subsidiaries or
any of their respective Representatives), in each case to the fullest extent
permitted by Law and with appropriate contribution to the extent such
indemnification is not available, other than to the extent any such liabilities,
losses, damages, claims, costs, expenses, interest, awards, judgments or
penalties are the result of bad faith or intentional willful misconduct that is
material by the Company, its Subsidiaries or their respective Representatives.
Parent shall promptly, upon written request by the Company, reimburse the
Company or any of its Subsidiaries for all reasonable and documented
out-of-pocket costs or expenses (including reasonable attorney’s fees) actually
incurred by each such Person in connection with the cooperation provided under
this Section 6.05, or such Financing, whether or not the Merger is consummated
or this Agreement is terminated (and the foregoing obligations shall survive
termination of this Agreement).
(e)    Notwithstanding anything to the contrary set forth herein, the Company
and its Subsidiaries shall be deemed to have complied with their obligations
under this Section 6.05 for all purposes of this Agreement unless the Financing
actually sought by the Parent has not been obtained primarily as a result of the
Company’s or any of its Subsidiaries’ intentional and material breach of its
obligations under this Section 6.05.

Section 6.06    . Certain Indebtedness; Convertible Notes.
(a)    The Company shall, and shall cause its Subsidiaries to, deliver all
notices and take all other actions required to facilitate (i) the repayment in
full of all obligations in respect of the 2020 Convertible Notes on April 1,
2020 in accordance with the terms of the 2020 Convertible Notes Indenture and
(ii) to the extent requested in writing by Parent and reasonably necessary to
consummate any Financing, and provided that the Company and its Subsidiaries
have sufficient cash available for such purposes, the termination, repayment, or
redemption of any other indebtedness for borrowed money incurred by any of the
Company and its Subsidiaries after the date of this Agreement and the repayment
in full of all obligations in respect of such indebtedness (it being understood
that the Company shall promptly and in any event no later than




--------------------------------------------------------------------------------




ten (10) days prior to the Closing Date notify Parent of the amount of any such
indebtedness incurred or to be incurred and expected to be outstanding on the
Closing Date), and the release of any Liens securing any such indebtedness
described in the foregoing clauses (i) and (ii) and guarantees in connection
therewith on the Closing Date.
(b)    The Company and its Subsidiaries shall use their reasonable best efforts
to comply with all of their respective obligations under the 2022 Convertible
Notes Indenture, including delivering any notices and entering into any
agreements, instruments, supplemental indentures and undertakings as required
pursuant to the 2022 Convertible Notes Indenture, and shall not amend,
supplement or modify any of the terms of the Convertible Note Indentures without
the prior written consent of Parent. In furtherance and not in limitation of the
foregoing, the Company shall use its reasonable best efforts to timely provide
or cause to be provided, in accordance with the provisions of the 2022
Convertible Note Indenture, any certificates or legal opinions to be provided in
connection with the Merger prior to the Effective Time.

Section 6.07    . Transition. In order to facilitate the integration of the
operations of the Company and Parent and their respective Subsidiaries following
the Effective Time and to permit the coordination of their related operations on
a timely basis after the Effective Time, and in an effort to accelerate to the
earliest time possible after the Effective Time the realization of synergies,
operating efficiencies and other benefits expected to be realized as a result of
the Merger, upon Parent’s written request, the parties shall use commercially
reasonable efforts to jointly establish a transition planning team of at least
six members (the “Transition Team”) comprised of an equal number of
representatives of Parent and the Company, which shall be responsible for
facilitating a transition and integration planning process to ensure the
successful combination of the operations of Parent and the Company in accordance
with, and solely to the extent permitted by, Applicable Law. Upon Parent’s
request, the Transition Team shall be responsible for developing and
implementing a detailed action plan for the combination of the businesses from
and after the Effective Time and shall, to the extent permitted by Applicable
Law, use commercially reasonable efforts to (i) confer on a regular and
continued basis regarding the status of the transition and integration planning
process, (ii) communicate and consult with its members with respect to the
manner in which the respective businesses will be conducted from and after the
Effective Time and (iii) coordinate human resources integration.

Section 6.08    . Insurance Matters.
(a)    Reasonably promptly following the date hereof and in any event prior to
the expiration of such policies if requested in writing by Parent, the Company
shall use commercially reasonable efforts to extend the policy expiry dates for
any claims-made and non-claims-made insurance policies of the Company in effect
as of the date hereof that would otherwise expire prior to the end of the second
fiscal quarter of the Company by a minimum of ninety days.
(b)    Following the date hereof and prior to the Closing, the Company shall use
commercially reasonable efforts to obtain six (6) year tail policies for any of
its claims-made insurance policies at the reasonable request of Parent, to the
extent available; provided that any such tail policies shall be contingent upon
the Closing.




--------------------------------------------------------------------------------





ARTICLE 7    
COVENANTS OF PARENT
Parent agrees that:

Section 7.01    . Conduct of Parent. Subject in all respects to Section 8.01 of
this Agreement, Parent shall not, and shall cause its Subsidiaries not to, from
the date of this Agreement to the Effective Time, take any action or fail to
take any action that is intended to, or would reasonably be expected to,
individually or in the aggregate, prevent, materially delay or materially impede
the ability of Parent and Merger Sub to consummate the Merger or the other
Transactions, including any financing thereof.

Section 7.02    . Obligations of Merger Sub. Subject in all respects to Section
8.01 of this Agreement, Parent shall take all action necessary to cause Merger
Sub to perform its obligations under this Agreement and to consummate the Merger
on the terms and conditions set forth in this Agreement.

Section 7.03    . Voting of Shares. Parent shall vote all shares of Company
Stock beneficially owned by it or any of its Subsidiaries in favor of adoption
of this Agreement at the Company Stockholder Meeting.

Section 7.04    . Director and Officer Liability. Parent shall, and shall cause
the Surviving Corporation, and the Surviving Corporation hereby agrees, to do
the following:
(a)    For six years after the Effective Time, Parent shall, and shall cause the
Surviving Corporation to, indemnify and hold harmless the present and former
directors, officers, employees, of the Company and its Subsidiaries (in each
case, when acting in such capacity) (each, an “Indemnified Person”) from and
against any losses, damages, liabilities, costs, expenses (including attorneys’
fees), judgments, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of any thereof) in respect of the Indemnified Persons’ having served in
such capacity prior to the Effective Time, in each case to the fullest extent
provided under the Company’s certificate of incorporation and bylaws in effect
on the date hereof or any indemnification agreements in effect on the date
hereof. If any Indemnified Person is made party to any claim, action, suit,
proceeding or investigation arising out of or relating to matters that would be
indemnifiable pursuant to the immediately preceding sentence, Parent shall, and
shall cause the Surviving Corporation to, advance fees, costs and expenses
(including attorneys’ fees and disbursements) as incurred by such Indemnified
Person in connection with and prior to the final disposition of such claim,
action, suit, proceeding or investigation; provided, that, such Indemnified
Person to whom expenses are advanced undertakes to Parent to repay such advances
if it is ultimately determined by final non-appealable order that such
Indemnified Person is not entitled to indemnification.
(b)    For six years after the Effective Time, Parent shall cause to be
maintained in effect provisions in the Surviving Corporation’s certificate of
incorporation and bylaws (or in such documents of any successor to the business
of the Surviving Corporation) regarding elimination




--------------------------------------------------------------------------------




of liability of directors, indemnification of officers, directors, employees,
fiduciaries and agents and advancement of fees, costs and expenses that are no
less advantageous to the intended beneficiaries than the corresponding
provisions in existence on the date of this Agreement.
(c)    Prior to the Effective Time, the Company shall or, if the Company is
unable to, Parent shall cause the Surviving Corporation as of the Effective Time
to, obtain and fully pay the premium for the non-cancellable extension of the
directors’ and officers’ liability coverage of the Company’s existing directors’
and officers’ insurance policies and the Company’s existing fiduciary liability
insurance policies (collectively, “D&O Insurance”), which D&O Insurance shall
(i) be for a claims reporting or discovery period of at least six years from and
after the Effective Time with respect to any claim related to any period of time
at or prior to the Effective Time, (ii) be from an insurance carrier with a
substantially comparable credit rating as the Company’s current insurance
carrier with respect to D&O Insurance and (iii) have terms, conditions,
retentions and limits of liability that are no less favorable than the coverage
provided under the Company’s existing policies with respect to any actual or
alleged error, misstatement, misleading statement, act, omission, neglect,
breach of duty or any matter claimed against an Indemnified Person by reason of
his or her having served in such capacity that existed or occurred at or prior
to the Effective Time (including in connection with this Agreement or the
transactions or actions contemplated hereby). If the Company or the Surviving
Corporation for any reason fails to obtain such “tail” insurance policies as of
the Effective Time, the Surviving Corporation shall continue to maintain in
effect, for a period of at least six years from and after the Effective Time,
the D&O Insurance in place as of the date hereof with the Company’s current
insurance carrier or with an insurance carrier with a substantially comparable
credit rating as the Company’s current insurance carrier with respect to D&O
Insurance with terms, conditions, retentions and limits of liability that are no
less favorable than the coverage provided under the Company’s existing policies
as of the date hereof, or the Surviving Corporation shall purchase from the
Company’s current insurance carrier or from an insurance carrier with a
substantially comparable credit rating as the Company’s current insurance
carrier with respect to D&O Insurance comparable D&O Insurance for such six-year
period with terms, conditions, retentions and limits of liability that are no
less favorable than as provided in the Company’s existing policies as of the
date hereof. Notwithstanding the foregoing, in no event shall Parent or the
Surviving Corporation be required to expend for the D&O Insurance or for any
other policies pursuant to this Section 7.04 an annual premium amount in excess
of 300% of the premium amount per annum for the Company’s existing policies; and
provided, further, that if the aggregate premiums of such insurance coverage
exceed such amount, the Surviving Corporation shall be obligated to obtain a
policy with the greatest coverage available, with respect to matters occurring
prior to the Effective Time, for a cost not exceeding such amount.
(d)    If Parent, the Surviving Corporation or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfers or conveys all or substantially all of its properties and
assets to any Person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of Parent or
the Surviving Corporation, as the case may be, shall assume the obligations set
forth in this Section 7.04.




--------------------------------------------------------------------------------




(e)    The rights of each Indemnified Person under this Section 7.04 shall be in
addition to any rights such Person may have under the certificate of
incorporation or bylaws of the Company or any of its Subsidiaries, under
Delaware Law or any other Applicable Law or under any agreement of any
Indemnified Person with the Company or any of its Subsidiaries. These rights
shall survive consummation of the Merger and are intended to benefit, and shall
be enforceable by, each Indemnified Person.

Section 7.05    . Employee Matters.
(a)    For a period of 12 months following the Effective Time, Parent shall
provide or cause the Surviving Corporation to provide to each individual who is
employed by the Company or any Subsidiary immediately prior to the Effective
Time (each, a “Company Employee”), to the extent that such individual remains
employed by the Company or any of its Subsidiaries after the Effective Time
(each, a “Continuing Employee”), (i) an annual base salary or wage rate that is
no less favorable than that annual base salary or wage rate provided to such
Continuing Employee by the Company or the applicable Subsidiary in effect as of
the Effective Time and (ii) severance benefits that are no less favorable than
those provided to such Continuing Employee by the Company or the applicable
Subsidiary as of the date hereof, subject to such Continuing Employee signing
and not revoking a release of claims in favor of Parent and its Affiliates.
(b)    Notwithstanding the foregoing, for the period ending December 31, 2020,
Parent shall provide or cause the Surviving Corporation to provide to each
Continuing Employee employee benefits, to the extent not otherwise described in
this Section 7.05, that are substantially comparable in the aggregate to those
provided to such Continuing Employee by the Company or the applicable Subsidiary
immediately prior to the Effective Time; provided, however, that it is
understood that Parent’s 401(k) match policy will apply to Continuing Employees
following the Effective Time and any differences between such policy and the
401(k) match policy of the Company with respect to any defined contribution plan
shall not result in a breach of this Section 7.05(b). For the avoidance of
doubt, as of January 1, 2021 Parent shall cause each Continuing Employee to
become eligible to participate in Parent’s employee benefit plans on the same
basis as a similarly situated employee of Parent unless otherwise prohibited by
any employee benefit plan or insurance contract of Parent, the Company or any
their respective Subsidiaries; provided, however that to the extent that such
eligibility would be prohibited under any employee benefit plans or insurance
contract of Parent, the Company or any of their respective Subsidiaries, Parent
shall use commercially reasonable efforts to amend or otherwise allow such
eligibility under such plan.
(c)    In addition, and without limiting the generality of the foregoing, each
Continuing Employee shall be immediately eligible to participate, without any
waiting time (subject to meeting any service-based waiting time after giving
effect to the provisions of Section 7.05(e)), in any and all plans of Parent,
the Surviving Corporation or their respective Affiliates (“Surviving Corporation
Plans”) to the extent coverage under any such plan replaces coverage under a
comparable benefit plan in which such Continuing Employee participates
immediately prior to the Effective Time.




--------------------------------------------------------------------------------




(d)    With respect to all Surviving Corporation Plans, including any “employee
benefit plan”, as defined in Section 3(3) of ERISA, maintained by Parent or any
of its respective Subsidiaries (including any vacation, paid time-off and
severance plans), for all purposes (but not for benefit accrual under any
defined benefit plan or vesting under any equity compensation plan), including
determining eligibility to participate, level of benefits, vesting, benefit
accruals and early retirement subsidies, Parent shall cause each Continuing
Employee’s service with the Company or any Company Subsidiaries (as well as
service with any predecessor employer of the Company or any such Company
Subsidiary, to the extent service with the predecessor employer is recognized by
the Company or such Company Subsidiary) to be treated as service with Parent or
any of their respective Subsidiaries, unless prohibited by any employee benefit
plan or insurance contract of Parent, the Company or any their respective
Subsidiaries; provided, however that to the extent that such recognition would
be prohibited under any employee benefit plans of Parent, the Company or any of
their respective Subsidiaries, Parent shall use commercially reasonable efforts
to amend or otherwise allow such recognition under such plan and provided,
further, that such service need not be recognized to the extent that such
recognition would result in any duplication of benefits for the same period of
service.
(e)    With respect to any welfare plan maintained by Parent or any of its
Subsidiaries in which any Continuing Employee is eligible to participate after
the Effective Time, Parent shall, and shall cause the Surviving Corporation to
(to the extent permitted under such welfare plan and Applicable Law) use
commercially reasonable efforts to, (i) waive all limitations as to preexisting
conditions and exclusions and waiting periods and actively-at-work requirements
with respect to participation and coverage requirements applicable to such
employees and their eligible dependents and beneficiaries, to the extent such
limitations were waived, satisfied or did not apply to such employees or
eligible dependents or beneficiaries under the corresponding welfare Company
Plan in which such employees participated immediately prior to the Effective
Time and (ii) provide Continuing Employees and their eligible dependents and
beneficiaries with credit for any co-payments and deductibles paid prior to the
Effective Time in satisfying any analogous deductible or out-of-pocket maximum
requirements to the extent applicable under any such plan.
(f)    No later than twenty (20) days prior to the Closing Date, Parent may
request that the Company terminate the Company 401(k) Plan, in which case, the
Company shall take all actions necessary or appropriate to terminate the Company
401(k) Plan effective as of immediately prior to the Effective Time. In the
event of such termination, Parent shall permit each Continuing Employee to make
rollover contributions of “eligible rollover distributions” (within the meaning
of Section 401(a)(31) of the Code, including all participant loans) in cash or
notes (in the case of participant loans) in an amount equal to the eligible
rollover distribution portion of the account balance distributed to each such
Continuing Employee from such plan to an “eligible retirement plan” (within the
meaning of Section 401(a)(31) of the Code) of Parent or any of its Subsidiaries
and shall make Continuing Employees eligible for participation in such a plan of
Parent or any of its Subsidiaries as of immediately after the Effective Time.




--------------------------------------------------------------------------------




(g)    With respect to any Company Employees whose principal place of employment
is outside of the United States, Parent’s obligations under this Section 7.05
shall be modified to the extent necessary to comply with Applicable Laws of the
foreign countries and political subdivisions thereof in which such Company
Employees primarily perform their duties.
(h)    The provisions of this Section 7.05 are solely for the benefit of the
parties to this Agreement, and no Company Employee or any other Person
(including any beneficiary or dependent thereof) shall be regarded for any
purpose as a third-party beneficiary of this Agreement (except to the extent
provided in Section 11.06 with respect to Section 7.04), and no provision of
this Section 7.05 shall create such rights in any such Persons in respect of any
benefits that may be provided, directly or indirectly, under any Company Plan or
any compensation or benefit plan, program, agreement or policy of Parent or any
of its Subsidiaries. Nothing herein shall be construed as an amendment to any
Company Plan or compensation or benefit plan, program, agreement or policy of
Parent or any of its Subsidiaries.

ARTICLE 8    
COVENANTS OF PARENT AND THE COMPANY
The parties hereto agree that:

Section 8.01    . Regulatory Undertakings.
(a)    Subject to the terms and conditions of this Agreement, the Company and
Parent shall use reasonable best efforts (except where a different efforts
standard is specifically contemplated by this Agreement, in which case such
different standard shall apply) to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
Applicable Law to consummate the Transactions, including (i) preparing and
filing as promptly as practicable with any Governmental Authority or other Third
Party all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents and (ii) obtaining and maintaining all approvals, Consents,
registrations, permits, authorizations, Orders, waivers, non-objections and
other confirmations required to be obtained from (A) any Governmental Authority
that are necessary, proper or advisable to consummate the Transactions including
(x) under the HSR Act and (y) those listed on Schedule 8.01 to this Agreement
(the “Requisite Regulatory Approvals”) and (B) any other Third Party that are
necessary, proper or advisable to consummate the Transactions. Parent
acknowledges and agrees that its obligation pursuant to this ‎‎Section 8.01
includes divestitures, hold separate arrangements, the termination, assignment,
novation or modification of contracts or other business relationships or
business areas, the acceptance of restrictions on business operations, the entry
into other commitments (including those set forth on Section 8.01(x) of the
Company Disclosure Schedule) and limitations, and litigation, including with
Governmental Authorities, to obtain the approvals, Consents, registrations,
permits, authorizations, Orders, waivers, non-objections and other confirmations
required to be obtained from any Governmental Authority to consummate the
transactions contemplated hereby; provided, that, if requested by Parent, the
Company and any of its




--------------------------------------------------------------------------------




Subsidiaries will become subject to, consent to, or offer or agree to, or
otherwise take any of the foregoing actions so long as such action is only
binding on the Company or such Subsidiary after the Closing (in the event that
the Closing occurs); provided further that, unless requested by Parent pursuant
to the immediately foregoing proviso, neither the Company nor any of its
Subsidiaries will, without the prior written consent of Parent, become subject
to, consent to, or offer or agree to, or otherwise take any of the foregoing
actions if the taking of any or all such actions would, individually or in the
aggregate, result in a Materially Burdensome Regulatory Condition (as defined
below). Notwithstanding the foregoing or any other provision of this Agreement,
Parent shall not be required to (x) take or commit to take any action that would
reasonably be expected to result in changes to the business of the Company or
any of its Subsidiaries or of Parent or any of its Subsidiaries that, if in
effect at the start of fiscal year 2019, would have resulted in the reduction of
the revenues of the Company, its Subsidiaries, Parent and/or its Subsidiaries,
by an amount in excess of $25,000,000 in the aggregate, in the 2019 fiscal year
or (y) take or commit to take any actions that would result in incremental
payments, costs or expenditures (including reasonable counsel and advisor fees)
by the Company, its Subsidiaries, Parent and/or its Subsidiaries, on or after
the date hereof (but excluding any payments, costs or expenditures otherwise
incurred in connection with this Agreement or the consummation of the
Transaction), in excess of $12,500,000 in the aggregate in any fiscal year (a
“Materially Burdensome Regulatory Condition”) (it being understood and agreed
that Parent shall be obligated to take any such actions (A) that result in
changes to the business of the Company or any of its Subsidiaries or of Parent
or its Subsidiaries that, if in effect at the start of fiscal year 2019, would
have resulted in the reduction of the revenues of the Company, its Subsidiaries,
Parent and/or its Subsidiaries, by an amount not in excess of $25,000,000 in the
aggregate, in the 2019 fiscal year and (B) that would not result in incremental
payments, costs or expenditures (including reasonable counsel and advisor fees)
to the Company, its Subsidiaries, Parent and/or its Subsidiaries, on or after
the date hereof (but excluding any payments, costs or expenditures otherwise
incurred in connection with this Agreement or the consummation of the
Transaction), in excess of $12,500,000 in the aggregate in any fiscal year.
(b)    Parent and the Company shall have the right to review in advance, and, to
the extent practicable, each will consult the other on, in each case subject to
Applicable Laws relating to the exchange of information and confidentiality
restrictions, all the information relating to Parent and the Company, as the
case may be, and any of their respective Subsidiaries, which appears in any
filing made with, or written materials submitted to, any Third Party or any
Governmental Authority in connection with Section 8.01(a). In exercising the
foregoing right, each of the parties hereto shall act reasonably and as promptly
as practicable. The parties hereto agree that they will consult with each other
with respect to the obtaining of all permits, Consents, Orders, approvals,
waivers, non-objections and authorizations (including the Requisite Regulatory
Approvals) of all Third Parties and Governmental Authorities necessary or
advisable to consummate the Transactions and each party will keep the other
apprised of the status of matters relating to consummation of the Transactions,
and each party shall consult with the other in advance of any meeting or
conference with any Governmental Authority in connection with the Transactions
and, to the extent permitted by such Governmental Authority, give the other
party and/or its counsel the opportunity to attend and participate in such
meetings and conferences, in each case subject to Applicable Law; and provided
that each party shall promptly




--------------------------------------------------------------------------------




advise the other party with respect to substantive matters that are addressed in
any meeting or conference with any Governmental Authority which the other party
does not attend or participate in, to the extent permitted by such Governmental
Authority and Applicable Law.
(c)    In furtherance and not in limitation of the foregoing, each of Parent and
the Company shall make an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the Transactions with the United States
Federal Trade Commission (the “FTC”) and the Antitrust Division of the United
States Department of Justice (the “Antitrust Division”) as promptly as
practicable after the date hereof. Each of Parent and the Company shall (i)
respond as promptly as practicable to any inquiries received from the FTC or the
Antitrust Division for additional information or documentation and to all
inquiries and requests received from any State Attorney General or other
Governmental Authority in connection with antitrust matters, and (ii) not extend
any waiting period under the HSR Act or enter into any agreement with the FTC or
the Antitrust Division not to consummate the Transactions, except with the prior
written consent of the other parties hereto. Subject to the final sentence of
Section 8.01(a), Parent shall (A) offer to take (and if such offer is accepted,
commit to take) with respect to itself and the Company all actions necessary to
avoid or eliminate impediments under any antitrust, competition, or trade
regulation law that may be asserted by the FTC, the Antitrust Division, any
State Attorney General or any other Governmental Authority with respect to the
Merger and the other Transactions so as to enable the consummation thereof as
promptly as reasonably practicable. Notwithstanding the foregoing, at the
request of Parent, the Company shall agree to divest, hold separate or otherwise
take or commit to take any action that limits its freedom of action with respect
to, or its ability to retain, any of the businesses, services, or assets of the
Company or any of its Subsidiaries (but, absent such request, the Company shall
not take any such action), provided that any such action shall be conditioned
upon the consummation of the Merger and the other Transactions.
(d)    Each party shall (1) promptly notify the other parties of any written
communication to that party from the FTC, the Antitrust Division, any State
Attorney General or any other Governmental Authority and, subject to Applicable
Law, permit the other parties to review in advance any proposed written
communication to any of the foregoing; (2) not agree to participate in any
substantive meeting or discussion with any Governmental Authority in respect of
any filings, investigation or inquiry concerning any competition or antitrust
matters in connection with this Agreement or the Merger and the other
Transactions unless it consults with the other parties in advance and, to the
extent permitted by such Governmental Authority, gives the other parties the
opportunity to attend and participate thereat; and (3) furnish the other parties
with copies of all correspondence, filings, and communications (and memoranda
setting forth the substance thereof) between them and their Affiliates and their
respective representatives on the one hand, and any Governmental Authority or
members or their respective staffs on the other hand, with respect to any
competition or antitrust matters in connection with this Agreement.
(e)    Notwithstanding anything to the contrary in this Agreement, nothing
herein shall obligate or be construed to obligate the Company or any of its
Subsidiaries or Parent or any of its Subsidiaries to, and without Parent’s prior
written consent neither the Company nor any of its Subsidiaries shall, make, or
to cause to be made, any material payment or other material




--------------------------------------------------------------------------------




accommodation to any Third Party in order to obtain the Consent of such Third
Party under any Material Contract (excluding, for the avoidance of doubt,
Requisite Regulatory Approvals).

Section 8.02    . Certain Filings.
(a)    As soon as reasonably practicable following the date of this Agreement,
the Company shall prepare and file with the SEC the Proxy Statement. The Company
shall use its reasonable best efforts to have the Proxy Statement cleared by the
SEC as promptly as practicable after such filing and shall thereafter as
promptly as practicable (but in any event no later than ten (10) Business Days
thereafter) mail or deliver the Proxy Statement to its stockholders.
(b)    The Company and Parent shall cooperate with one another (i) in connection
with the preparation of the Proxy Statement, (ii) in determining whether any
action by or in respect of, or filing with, any Governmental Authority is
required, or any actions, Consents, approvals or waivers are required to be
obtained from parties to any material contracts, in connection with the
consummation of the Transactions and (iii) in taking such actions or making any
such filings, furnishing information required in connection therewith or with
the Proxy Statement and seeking timely to obtain any such actions, Consents,
approvals or waivers.
(a)    Parent and its counsel shall be given a reasonable opportunity to review
and comment on the Proxy Statement (including any amendment or supplement
thereto) and each time before it is filed with the SEC, and the Company shall
give reasonable and good faith consideration to any comments made by Parent and
its counsel. The Company shall provide Parent and its counsel with (i) any
comments or other communications, whether written or oral, that the Company or
its counsel may receive from time to time from the SEC or its staff with respect
to the Proxy Statement promptly after receipt of those comments or other
communications and (ii) a reasonable opportunity to participate in the Company’s
response to those comments and to provide comments on that response (to which
reasonable and good faith consideration shall be given). If at any time prior to
receipt of Company Stockholder Approval, any information should be discovered by
any party hereto which is required to be set forth in an amendment or supplement
to the Proxy Statement in order for the Proxy Statement not to include any
misstatement of a material fact or omit to state any material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, the party which
discovers such information shall promptly notify the other parties hereto, and,
to the extent required by Applicable Law, an appropriate amendment or supplement
to the Proxy Statement describing such information shall be promptly filed by
the Company with the SEC and, to the extent required by Applicable Law,
disseminated by the Company to its stockholders.

Section 8.03    . Public Announcements. The initial press release concerning
this Agreement and the Transactions shall be a joint press release to be agreed
upon by the Company and Parent. Following such initial release, except in
connection with actions taken under Section 6.04 or in connection with any
dispute between the parties regarding this Agreement, any ancillary agreement or
the Transactions, Parent and the Company shall consult with each other and shall
consider in good faith the comments of the other party before issuing any press
release,




--------------------------------------------------------------------------------




having any communication with the press (whether or not for attribution), making
any other public statement or scheduling any press conference or conference call
with investors or analysts with respect to this Agreement or the Transactions
and, except in respect of any public statement or press release as may be
required by Applicable Law or any listing agreement with or rule of any national
securities exchange or association, shall not issue any such press release or
make any such other public statement or schedule any such press conference or
conference call before such consultation.

Section 8.04    . Further Assurances. At and after the Effective Time, the
officers and directors of the Surviving Corporation shall be authorized to
execute and deliver, in the name and on behalf of the Company or Merger Sub, any
deeds, bills of sale, assignments or assurances and to take and do, in the name
and on behalf of the Company or Merger Sub, any other actions and things to
vest, perfect or confirm of record or otherwise in the Surviving Corporation any
and all right, title and interest in, to and under any of the rights, properties
or assets of the Company acquired or to be acquired by the Surviving Corporation
as a result of, or in connection with, the Merger.

Section 8.05    . Notices of Certain Events. Each of the Company and Parent
shall promptly notify the other of:
(a)    Any written notice or other written communication from any Person
alleging that the consent of such Person is required in connection with the
Transactions;
(b)    any written notice or other written communication from any Governmental
Authority in connection with the Transactions;
(c)    any change, circumstance, event, fact or effect that has had, or would
reasonably be expected to have, a Company Material Adverse Effect, in the case
of the Company, or a Parent Material Adverse Effect, in the case of Parent; or
(d)    any actions, suits, claims, investigations, stockholder demands or
Proceedings commenced or, to its knowledge, threatened in writing against the
Company or any of its directors or officers or any of the Company’s Subsidiaries
or Parent and any of its Subsidiaries, as the case may be, that relate to the
consummation of the Transactions (“Transaction Litigation”);
provided that a party’s failure to comply with this Section 8.05 shall not
provide any other party the right not to effect the Transactions, except to the
extent that any other provision of this Agreement independently provides such
right.

Section 8.06    . Section 16 Matters. Prior to the Effective Time, the Company
shall take all such steps as may be required to cause any dispositions of
Company Stock (including derivative securities with respect to Company Stock) by
each individual who is subject to the reporting requirements of Section 16(a) of
the 1934 Act with respect to the Company to be exempt under Rule 16b-3
promulgated under the 1934 Act.




--------------------------------------------------------------------------------





Section 8.07    . Litigation and Proceedings. The Company shall control the
defense or settlement of any Transaction Litigation; provided that the Company
shall (i) keep Parent reasonably informed regarding any Transaction Litigation,
(ii) cooperate with Parent with respect to such Transaction Litigation, (iii)
give Parent the opportunity to consult with the Company with respect to the
defense or settlement of any such Transaction Litigation (and give Parent’s
advice due and reasonable consideration) and (iv) give Parent reasonable
opportunity to participate, at Parent’s expense, in such Transaction Litigation;
and provided, further, that the Company agrees that it shall not (and shall
cause its Subsidiaries not to) settle any such Transaction Litigation without
the prior written consent of Parent, which shall not be unreasonably withheld,
delayed or conditioned (unless the settlement costs thereof will be paid by
insurance).

ARTICLE 9    
CONDITIONS TO THE MERGER

Section 9.01    . Conditions to the Obligations of Each Party. The obligations
of the Company, Parent and Merger Sub to consummate the Merger are subject to
the satisfaction of the following conditions:
(a)    the Company Stockholder Approval shall have been obtained in accordance
with Delaware Law;
(b)    no restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction preventing the consummation of the
Merger shall have taken effect after the date hereof and shall still be in
effect; and
(c)    all Requisite Regulatory Approvals shall have been obtained and shall
remain in full force and effect (or, in the case of any Requisite Regulatory
Approvals that are statutory waiting periods, shall have expired or been
terminated).

Section 9.02    . Conditions to the Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Merger are further
subject to the satisfaction, at or prior to the Effective Time, of each of the
following conditions:
(a)    (i) the representations and warranties of the Company contained in
Section 4.05(a), the first sentence of Section 4.06(b) and Section 4.10(b) shall
be true and correct at and as of the Effective Time as if made at and as of such
time (other than any such representation and warranty that by its terms
addresses matters only as of another specified time, which shall be true only as
of such time), with only such exceptions in the case of Section 4.05(a) as would
not reasonably be expected to have a De Minimis Effect, (ii) the representations
and warranties of the Company contained in the first sentence of Section 4.01,
Section 4.02, Section 4.04, Section 4.06(b), Section 4.20, Section 4.21 and
Section 4.22 shall be true and correct in all material respects at and as of the
Effective Time as if made at and as of the Effective Time (or, if such
representations and warranties are given as of another specific date, at and as
of such date); and (iii) the other representations and warranties of the Company
contained in this Agreement, disregarding all qualifications and exceptions
contained therein relating to materiality or




--------------------------------------------------------------------------------




Company Material Adverse Effect, shall be true and correct at and as of the
Effective Time as if made at and as of such time (other than any such
representations and warranty that by its terms addresses matters only as another
specified time, which shall be true and correct only as of such time), with only
such exceptions in the case of clause (iii) as have not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect;
(b)    the Company shall have performed in all material respects its obligations
under this Agreement contemplated to be performed prior to the Effective Time;
provided that the failure by the Company to perform its obligations set forth in
Section 6.05 shall not be deemed to constitute a failure of the closing
condition set forth in this Section 9.02(b);
(c)    since the date of this Agreement, there shall have not occurred any
event, change, effect, development or occurrence that has had or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect; and
(d)    the Company shall have delivered to Parent a certificate signed by an
executive officer of the Company dated as of the date of the Effective Time
certifying that the conditions specified in Section 9.02(a), Section 9.02(b),
and Section 9.02(c) have been satisfied.

Section 9.03    . Conditions to the Obligations of the Company. The obligation
of the Company to consummate the Merger is further subject to the satisfaction
at or prior to the Effective Time of each of the following conditions:
(a)     (i) the representations and warranties of Parent contained in this
Agreement that are qualified by “Parent Material Adverse Effect” shall be true
at and as of the Effective Time as if made at and as of such time (other than
any such representation and warranty that by its terms addresses matters only as
of another specified time, which shall be true only as of such time) and (ii)
the other representations and warranties of Parent contained in this Agreement
shall be true at and as of the Effective Time as if made at and as of such time
(other than any such representations and warranty that by its terms addresses
matters only as another specified time, which shall be true only as of such
time), with only such exceptions in the case of clause (ii) as have not had and
would not reasonably be expected to have, individually or in the aggregate, a
Parent Material Adverse Effect;
(b)    Parent shall have performed in all material respects its obligations
under this Agreement contemplated to be performed prior to the Effective Time;
and
(c)    Parent shall have delivered to the Company a certificate signed by an
executive officer of Parent dated as of the date of the Effective Time
certifying that the conditions specified in Section 9.03(a) and Section 9.03(b)
have been satisfied.

ARTICLE 10    
TERMINATION




--------------------------------------------------------------------------------





Section 10.01    . Termination. This Agreement may be terminated and the Merger
may be abandoned at any time prior to the Effective Time (notwithstanding any
approval of this Agreement by the stockholders of the Company):
(a)    by mutual written agreement of the Company and Parent; or
(b)    by either the Company or Parent, if:
(i)     the Merger has not been consummated on or before November 27, 2020 (the
“End Date”); provided that the right to terminate this Agreement pursuant to
this Section 10.01(b)(i) shall not be available to any party (including, in the
case of Parent, Merger Sub) whose breach of any provision of this Agreement
results in the failure of the Merger to be consummated by such time;
(ii)    there shall be in effect any Applicable Law enjoining, prohibiting or
preventing the consummation of the Merger and, if such Applicable Law is an
Order, such Order shall have become final and nonappealable; provided that the
right to terminate this Agreement pursuant to this Section 10.01(b)(ii) shall
not be available to any party whose breach of any provision of this Agreement
results in the existence of such Order;
(iii)    at the Company Stockholder Meeting (including any adjournment or
postponement thereof), the Company Stockholder Approval shall not have been
obtained; or
(iv)    any Governmental Authority required to provide a Consent to satisfy the
condition set forth in Section 9.01(c) has denied such Consent and such denial
has become final and non‑appealable (or on a final non-appealable basis such
Governmental Authority has determined not to grant such Consent without the
imposition of a Materially Burdensome Regulatory Condition);
(c)    by Parent, if:
(i)    an Adverse Recommendation Change shall have occurred; or
(ii)    a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of the Company set forth in this Agreement
shall have occurred that would cause the conditions set forth in Section 9.02(a)
or Section 9.02(b) not to be satisfied and to be incapable of being satisfied by
the End Date;
(d)    by the Company, if:
(i)    the Board of Directors of the Company has determined to enter into a
written agreement to accept a Superior Proposal (subject to compliance with
Section 6.04); provided that the Company may terminate this Agreement pursuant
to this Section 10.01(d)(i) only if the Company (A) has not breached
Section 6.04 with respect to such Superior Proposal, (B) concurrently enters
into a definitive agreement pursuant to




--------------------------------------------------------------------------------




which such Superior Proposal is to be effected and (C) has paid, or concurrently
pays (or causes to be paid) to Parent the Termination Fee in accordance with the
terms specified herein; or
(ii)    a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of the Parent or Merger Sub set forth in this
Agreement shall have occurred that would cause the conditions set forth in
Section 9.03(a) or Section 9.03(b) not to be satisfied, and to be incapable of
being satisfied by the End Date.
The party desiring to terminate this Agreement pursuant to this Section 10.01
(other than pursuant to Section 10.01(a)) shall give notice of such termination
to the other party.

Section 10.02    . Effect of Termination. If this Agreement is terminated
pursuant to Section 10.01, this Agreement shall become void and of no effect
without liability of any party (or any stockholder, director, officer, employee,
agent, consultant or representative of such party) to the other party hereto
except as provided in Section 11.04; provided that, subject to Section 11.04,
neither Parent nor the Company shall be released from any liabilities or damages
arising out of (i) Fraud or (ii) the willful breach of any provision set forth
in this Agreement. The provisions of this Section 10.02 and Sections 11.04,
11.07, 11.08 and 11.09 shall survive any termination hereof pursuant to Section
10.01.

ARTICLE 11    
MISCELLANEOUS

Section 11.01    . Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including electronic mail (“e-mail”)
transmission, so long as a receipt of such e-mail is requested and received) and
shall be given,
if to Parent or Merger Sub, to:
INTL FCStone Inc.
1075 Jordan Creek Parkway - Suite 300
West Des Moines, IA 50266
Attention: David A. Bolte, Counsel and Corporate Secretary
E-mail: David.Bolte@intlfcstone.com

with a copy to:
DLA Piper LLP (US)
444 West Lake Street, Suite 900
Chicago, Illinois 60606
Attention: Andrew Weil
E-mail: andrew.weil@us.dlapiper.com




--------------------------------------------------------------------------------




if to the Company, to:
GAIN Capital Holdings, Inc.
Bedminster One
135 Route 202/206
Bedminster, New Jersey 07921
Attention: Diego Rotsztain
E-mail: DRotsztain@GAINCapital.com
with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Leonard Kreynin
E-mail: leonard.kreynin@davispolk.com
or to such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. on a Business Day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed to
have been received on the next succeeding Business Day in the place of receipt.

Section 11.02    . Survival of Representations and Warranties. The
representations and warranties contained herein and in any certificate or other
writing delivered pursuant hereto shall not survive the Effective Time.

Section 11.03    . Amendments and Waivers.
(a)    Subject to Section 11.06(c), any provision of this Agreement may be
amended or waived prior to the Effective Time if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each party
to this Agreement or, in the case of a waiver, by each party against whom the
waiver is to be effective; provided that after the Company Stockholder Approval
has been obtained there shall be no amendment or waiver that would require the
further approval of the stockholders of the Company under Delaware Law without
such approval having first been obtained.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.




--------------------------------------------------------------------------------





Section 11.04    . Expenses; Termination Fee.
(a)    Except as otherwise provided herein, all costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring such cost or
expense.
(b)    Termination Fee.
(i)    If this Agreement is terminated (A) by Parent pursuant to Section
10.01(c)(i), (B) by the Company or Parent pursuant to Section 10.01(b)(iii) at a
time when this Agreement was terminable by Parent pursuant to Section
10.01(c)(i) or (C) by the Company pursuant to Section 10.01(d)(i), then the
Company shall pay (or cause to be paid on its behalf) to Parent in immediately
available funds $9,000,000 (the “Termination Fee”). The Termination Fee shall be
payable in the case of a termination (I) by Parent, within one Business Day
after such termination and (II) by the Company, immediately before and as a
condition to such termination.
(ii)    If this Agreement is terminated by Parent or the Company pursuant to
Section 10.01(b)(i) or Section 10.01(b)(iii) and: (A) at or prior to termination
of this Agreement an Acquisition Proposal shall have been publicly disclosed or
publicly announced or made known to the management or Board of Directors of the
Company, or any Person shall have publicly announced an intention (whether or
not conditional) to make an Acquisition Proposal and not withdrawn such proposal
at least five (5) days in advance of the Company Stockholder Meeting; and (B) on
or prior to the first (1st) anniversary of such termination: (1) an Acquisition
Proposal (whether or not the same one) shall have been consummated; or (2) a
definitive agreement relating to an Acquisition Proposal (whether or not the
same one) is entered into by the Company (provided that for purposes of this
clause (ii)(B), each reference to “15%” in the definition of Acquisition
Proposal shall be deemed to be a reference to “50%”), then the Company shall pay
to Parent in immediately available funds, concurrently with the occurrence of
the applicable event described in clause (B), the Termination Fee.
(c)     If this Agreement is terminated by the Company or Parent pursuant to
Section 10.01(b)(iii), the Company shall reimburse Parent and its Affiliates, no
later than two Business Days after submission of documentation therefor, for
100% of their reasonable out-of-pocket fees and expenses (including all
reasonable fees and expenses of counsel, accountants, investment banking firms
and other financial advisors, experts and consultants) actually incurred in
connection with or related to the Transactions (the “Company Expense
Reimbursement”); provided that the amount of the Company Expense Reimbursement
shall in no event exceed $3,500,000 in aggregate. The Company Expense
Reimbursement shall be credited against any Termination Fee that is payable in
connection with such termination or that subsequently becomes payable.
(d)    Parent and Merger Sub agree that, upon any termination of this Agreement
under circumstances where the Termination Fee is payable by the Company pursuant
to this Section 11.04 and the Termination Fee is paid in full, subject to the
last two sentences of this Section 11.04(d) and except in the case of Fraud,
(i) Parent and Merger Sub shall be precluded from any




--------------------------------------------------------------------------------




other remedy against the Company, at law or in equity or otherwise and
(ii) neither Parent nor Merger Sub shall seek to obtain any recovery, judgment,
or damages of any kind, including consequential, indirect, or punitive damages,
against the Company or any of the Company’s Subsidiaries or any of their
respective directors, officers, employees, partners, managers, members,
shareholders or Affiliates or their respective Representatives in connection
with this Agreement or the Transactions. The parties acknowledge that the
agreements contained in this Section 11.04 are an integral part of the
Transactions, that, without these agreements, the parties would not enter into
this Agreement and that any amounts payable pursuant to this Section 11.04 do
not constitute a penalty.

Section 11.05    . Disclosure Schedule and SEC Document References. The parties
hereto agree that any reference in a particular Section of either the Company
Disclosure Schedule or the Parent Disclosure Schedule shall only be deemed to be
an exception to (or, as applicable, a disclosure for purposes of) the
representations and warranties (or covenants, as applicable) of the relevant
party that are contained in the corresponding Section of this Agreement and any
other representations and warranties of such party that is contained in this
Agreement, but only if the relevance of that reference as an exception to (or a
disclosure for purposes of) such representations and warranties is reasonably
apparent on its face. The mere inclusion of an item in either the Company
Disclosure Schedule or the Parent Disclosure Schedule as an exception to a
representation or warranty shall not be deemed an admission that such item
represents a material exception or material fact, event or circumstance or that
such item has had or would reasonably be expected to have a Company Material
Adverse Effect or a Parent Material Adverse Effect, as applicable. The parties
hereto agree that in no event shall any disclosure solely contained in any part
of any Company SEC Document entitled “Risk Factors”, “Forward-Looking
Statements”, “Cautionary Statement Regarding Forward-Looking Statements”,
“Special Note on Forward Looking Statements” or “Forward Looking Information” or
containing a description or explanation of “Forward-Looking Statements” (and not
in any other part) be deemed to be an exception to (or a disclosure for purposes
of) any representations and warranties of any party contained in this Agreement.

Section 11.06    . Binding Effect; Benefit; Assignment.
(a)    The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns,
and subject to Section 11.06(c), no provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any Person other than the parties hereto and their respective successors and
assigns, other than: (i) with respect to the provisions of Section 7.04 which
shall inure to the benefit of the persons or entities benefiting therefrom who
are intended to be third-party beneficiaries thereof, (ii) at and after the
Effective Time, the rights of the holders of shares of Company Stock to receive
the Merger Consideration in accordance with the terms and conditions of this
Agreement, and (iii) at and after the Effective Time, the rights of the holders
of Company Stock Options, Company Restricted Stock Awards or Company Restricted
Stock Units to receive the payments contemplated by the applicable provisions of
Section 2.05, in each case, at the Effective Time in accordance with the terms
and conditions of this




--------------------------------------------------------------------------------




Agreement. The representations and warranties in this Agreement are the product
of negotiations among the parties hereto and are for the sole benefit of the
parties hereto.
(b)    No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto.

(c)    Notwithstanding anything in this Agreement to the contrary, each of
(x) the Company and (y) solely with respect to clauses (i), (ii), (v), (vii),
(viii) and (x), Parent and Merger Sub, in each case, on behalf of itself, its
Subsidiaries and each of its controlled Affiliates hereby: (i) agrees that any
Proceeding, whether in law or in equity, whether in contract or in tort or
otherwise, involving the Financing Parties, arising out of or relating to, this
Agreement, the Financing or any of the agreements entered into in connection
with the Financing or any of the transactions contemplated hereby or thereby or
the performance of any services thereunder shall be subject to the exclusive
jurisdiction of any federal or state court in the Borough of Manhattan, New
York, New York, and any appellate court thereof and each party hereto
irrevocably submits itself and its property with respect to any such Proceeding
to the exclusive jurisdiction of such court, (ii) agrees that any such
Proceeding shall be governed by the laws of the State of New York (without
giving effect to any conflicts of law principles that would result in the
application of the laws of another state), except as otherwise provided in an
applicable definitive document relating to the Financing, (iii) waives any
claims or rights against any Financing Parties relating to or arising out of
this Agreement, whether at law or in equity, whether in contract or in tort or
otherwise (provided that, for the avoidance of doubt, this clause (iii) shall
not apply with respect to any claims or rights of the parties to any debt
commitment letters or engagement letters, none or which rights are or shall be
impaired hereby), (iv) agrees not to bring or support, or permit any of its
Affiliates or Representatives to bring or support, any Proceeding of any kind or
description, whether in law or in equity, whether in contract or in tort or
otherwise, against any Financing Party in any way arising out of or relating to,
this Agreement, the Financing, or any of the transactions contemplated hereby or
thereby or the performance of any services thereunder, whether in law or in
equity, whether in contract or in tort or otherwise (provided that, for the
avoidance of doubt, this clause (iv) shall not apply with respect to any claims
or rights of the parties to any debt commitment letters or engagement letters,
none or which rights are or shall be impaired hereby), (v) agrees that service
of process in any such Proceeding shall be effective if notice is given in
accordance with Section 11.01, (vi) agrees that no Financing Party shall be
responsible for any indirect, incidental, special, punitive, exemplary or
consequential damages in connection with this Agreement, (vii) irrevocably
waives, to the fullest extent that it may effectively do so, the defense of an
inconvenient forum to the maintenance of such Proceeding in any such court,
(viii) knowingly, intentionally and voluntarily waives to the fullest extent
permitted by Applicable Law trial by jury in any Proceeding brought against the
Financing Parties in any way arising out of or relating to, this Agreement, the
Financing or any of the transactions contemplated hereby or thereby or the
performance of any services thereunder, (ix) agrees that none of the Financing
Parties will have any liability to the Company or any of its Subsidiaries or any
of their respective Affiliates or Representatives (in each case, other than
Parent or its Subsidiaries) relating to or arising out of this Agreement, the
Financing or any of the transactions contemplated hereby or thereby or the
performance of any services thereunder, whether in law or in equity, whether in
contract or in tort or otherwise and (x) agrees that the




--------------------------------------------------------------------------------




Financing Parties are express third party beneficiaries of, and may enforce, the
provisions in this Section 11.06(c), Section 11.07, Section 11.08 and Section
11.09, and that such provisions and any related definition used in such sections
or any provision of this Agreement to the extent an amendment, modification,
waiver or termination of such provision would modify the substance of such
sections and/or such provisions, shall not be amended, modified, waived or
terminated in any way adverse to the Financing Parties without the prior written
consent of the Financing Entities of the Financing Parties.
Section 11.07    . Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such state.

Section 11.08    . Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the Transactions
(whether brought by any party or any of its Affiliates or against any party or
any of its Affiliates) shall be brought in the Delaware Chancery Court or, if
such court shall not have jurisdiction, any federal court located in the State
of Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 11.01 shall be deemed effective service of process on
such party.

Section 11.09    . WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 11.10    . Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by all of the other parties
hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 11.11    . Entire Agreement. This Agreement, any certificates delivered
pursuant hereto, and the Confidentiality Agreement constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.




--------------------------------------------------------------------------------





Section 11.12    . Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the Transactions is
not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transactions be consummated
as originally contemplated to the fullest extent possible.

Section 11.13    . Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof or for any breach of the
provisions of this Agreement and that, except where this Agreement is validly
terminated in accordance with Section 10.01, the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
court located in the State of Delaware or any Delaware state court, in addition
to any other remedy to which they are entitled at law or in equity, and the
parties further waive any requirement for the securing or posting of any bond or
proof of actual damages in connection with any such remedy. If, prior to the End
Date, any party brings an action to enforce specifically the performance of the
terms and provisions of this Agreement by another party, the End Date shall
automatically be extended by (a) the amount of time during which such action is
pending, plus 20 Business Days, or (b) such other time period established by the
court presiding over such action.
[The remainder of this page has been intentionally left blank;
the next page is the signature page.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date set forth on the
cover page of this Agreement.


GAIN CAPITAL HOLDINGS, INC.
By:
/s/ Diego Rotsztain
 
Name:
Diego Rotsztain
 
Title:
EVP, General Counsel and Secretary
 
 
 





INTL FCSTONE INC.
By:
/s/ Sean M. O'Connor
 
Name:
Sean M. O'Connor
 
Title:
Chief Executive Officer
 
 
 





GOLF MERGER SUB I INC.
By:
/s/ Sean M. O'Connor
 
Name:
Sean M. O'Connor
 
Title:
President
 
 
 



















[Signature Page to Agreement and Plan of Merger]


